[CONFORMED COPY]






 
legal288301v1creditag_image1.gif [legal288301v1creditag_image1.gif]
 
CREDIT AGREEMENT
dated as of 

March 13, 2019 

among 

MASCO CORPORATION
and
MASCO EUROPE S.À R.L.
as Borrowers
 
The Lenders Party Hereto 
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent 
 
CITIBANK, N.A. and PNC BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents 
 
and
DEUTSCHE BANK SECURITIES INC., ROYAL BANK OF CANADA,
SUNTRUST BANK, BANK OF AMERICA, N.A., FIFTH THIRD BANK
and WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents 



 
 
 
JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A.
and
PNC CAPITAL MARKETS LLC
as Joint Bookrunners and Joint Lead Arrangers












--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page




ARTICLE I 
Definitions
1


 
 
 
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
26


SECTION 1.03.
Terms Generally
27


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations
27


SECTION 1.05.
Interest Rates; LIBOR Notification
29


 
 
 
ARTICLE II
The Credits
29


SECTION 2.01.
Commitments
29


SECTION 2.02.
Revolving Loans and Borrowings
29


SECTION 2.03.
Requests for Revolving Borrowings
30


SECTION 2.04.
Determination of Dollar Amounts
31


SECTION 2.05.
Swingline Loans
32


SECTION 2.06.
Letters of Credit
34


SECTION 2.07.
Funding of Borrowings
39


SECTION 2.08.
Interest Elections for Revolving Borrowings
40


SECTION 2.09.
Termination and Reduction of Commitments; Termination of Facility
42


SECTION 2.10.
Repayment of Loans; Evidence of Debt
42


SECTION 2.11.
Prepayment of Loans
43


SECTION 2.12.
Fees
44


SECTION 2.13.
Interest
45


SECTION 2.14.
Alternate Rate of Interest
46


SECTION 2.15.
Increased Costs
48


SECTION 2.16.
Break Funding Payments
49


SECTION 2.17.
Taxes
49


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
53


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
55


SECTION 2.20.
Expansion Option
56


SECTION 2.21.
Market Disruption
57


SECTION 2.22.
Judgment Currency
58


SECTION 2.23.
Liability of Foreign Subsidiary Borrower
58


SECTION 2.24.
Defaulting Lenders
59


SECTION 2.25.
Extension of Maturity Date
61


 
 
 
ARTICLE III
Representations and Warranties
63


 
 
 
SECTION 3.01.
Corporate Existence and Power
63


SECTION 3.02.
Corporate and Governmental Authorization; No Contravention; Filing; No Immunity
63


SECTION 3.03.
Binding Effect
64


SECTION 3.04.
Financial Information
64










--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SECTION 3.05.
Litigation
64


SECTION 3.06.
Compliance with ERISA
64


SECTION 3.07.
Environmental Matters
65


SECTION 3.08.
Taxes
65


SECTION 3.09.
Not an Investment Company
65


SECTION 3.10.
Compliance with Laws
65


SECTION 3.11.
Foreign Employee Benefit Matters
65


SECTION 3.12.
Properties
66


SECTION 3.13.
Disclosure
66


SECTION 3.14.
Federal Reserve Regulations
66


SECTION 3.15.
No Default
66


SECTION 3.16.
Anti-Corruption Laws and Sanctions
66


SECTION 3.17.
EEA Financial Institutions
67


 
 
 
ARTICLE IV
Conditions
67


SECTION 4.01.
Effective Date
67


SECTION 4.02.
Each Credit Event
68


 
 
 
ARTICLE V
Covenants
69


 
 
 
SECTION 5.01.
Information
69


SECTION 5.02.
Existence; Conduct of Business
70


SECTION 5.03.
Compliance with Laws
70


SECTION 5.04.
Use of Proceeds
71


SECTION 5.05.
Maintenance of Properties; Insurance
71


SECTION 5.06.
Books and Records; Inspection
71


SECTION 5.07.
Financial Covenants
71


SECTION 5.08.
Limitations on Subsidiary Debt
72


SECTION 5.09.
Negative Pledge
72


SECTION 5.10.
Consolidations, Mergers and Sale of Assets
73


 
 
 
ARTICLE VI
Events of Default
74


 
 
 
SECTION 6.01.
Events of Default
74


SECTION 6.02.
Application of Payments.
76


 
 
 
ARTICLE VII
The Administrative Agent
78


 
 
 
ARTICLE VIII
Miscellaneous
82


 
 
 
SECTION 8.01.
Notices
82


SECTION 8.02.
Waivers; Amendments
84


SECTION 8.03.
Expenses; Indemnity; Damage Waiver
85







ii



--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




SECTION 8.04.
Successors and Assigns
87


SECTION 8.05.
Survival
90


SECTION 8.06.
Counterparts; Integration; Effectiveness
91


SECTION 8.07.
Severability
91


SECTION 8.08.
Right of Setoff
91


SECTION 8.09.
Governing Law; Jurisdiction; Consent to Service of Process
92


SECTION 8.10.
WAIVER OF JURY TRIAL
93


SECTION 8.11.
Headings
93


SECTION 8.12.
Confidentiality
93


SECTION 8.13.
USA PATRIOT Act
94


SECTION 8.14.
Interest Rate Limitation
94


SECTION 8.15.
No Fiduciary Duty, etc.
94


SECTION 8.16.
Material Non-Public Information
95


SECTION 8.17.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
95


 
 
 
ARTICLE IX
Company Guarantee
96














iii



--------------------------------------------------------------------------------











SCHEDULES:
 
Schedule 2.01 -- Commitments
Schedule 2.06 -- Existing Letters of Credit
 
 
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Reserved
Exhibit C -- Form of Increasing Lender Supplement
Exhibit D -- Form of Augmenting Lender Supplement
Exhibit E -- List of Closing Documents
Exhibit F-1 -- Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit F-2 -- Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit F-3 -- Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit F-4 -- Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit G -- Form of Extension Request


 







1



--------------------------------------------------------------------------------






CREDIT AGREEMENT (this “Agreement”) dated as of March 13, 2019 among MASCO
CORPORATION, MASCO EUROPE S.À R.L., the LENDERS from time to time party hereto,
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Debt” means, with respect to any Person which previously became or
hereafter becomes a Subsidiary, Debt of such Person which was outstanding before
such Person became a Subsidiary and which was not created in contemplation of
such Person becoming a Subsidiary; provided that such Debt shall no longer
constitute “Acquired Debt” at any time that is more than ninety days after such
Person becomes a Subsidiary.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Indemnitee” has the meaning assigned to such term in Section 8.03.
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$1,000,000,000.
“Agreed Currencies” means (a) with respect to Revolving Loans, (i) Dollars and
(ii) euro, (b), with respect to Swingline Loans, (i) Dollars, (ii) euro, (iii)
Pounds Sterling, (iv) Canadian Dollars and (v) any other foreign currency agreed
to by the Administrative Agent and the Swingline Lender, and (c) with respect to
any Letter of Credit (subject to the limitations in the definition of Issuing
Bank) (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv) Canadian Dollars and
(v) any other foreign currency agreed to by the Administrative Agent and the
applicable Issuing Bank.







--------------------------------------------------------------------------------





“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Parties” has the meaning assigned to such term in Article VII.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender's Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan or any ABR Revolving Loan or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:
 
Index Debt Ratings
(Moody’s/S&P):
Eurocurrency 
Spread
ABR 
Spread
Facility Fee 
Rate
Category 1
A- or higher or A3 or higher
0.91%
0.00%
0.09%
Category 2
BBB+ or Baa1
1.015%
0.015%
0.11%
Category 3
BBB or Baa2
1.125%
0.125%
0.125%
Category 4
BBB- or Baa3
1.20%
0.20%
0.175%
Category 5
BB+ or lower or Ba1 or lower
1.40%
0.40%
0.225%



For purposes of, and notwithstanding, the foregoing,




2



--------------------------------------------------------------------------------





(a)    the credit rating in effect on any date for purposes of this definition
is that in effect at the close of business on such date;
(b)    if neither Moody’s nor S&P shall have in effect a rating for the Index
Debt (other than by reason of the circumstances referred to in the last sentence
of this definition), then Category 5 shall be applicable (it being understood
and agreed that in the event that only one of Moody’s and S&P issues a rating
for the Index Debt, such rating shall determine the Eurocurrency Spread, the ABR
Spread and the Facility Fee Rate); and
(c)    if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings; provided, that
if the split is greater than one ratings category, then the Category shall be
based upon the rating that is one ratings category below the higher of the two
ratings.
On the Effective Date, the Applicable Rate shall be determined based on Category
3. Each change in the Applicable Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.
“Approved Electronic Platform” has the meaning assigned to it in Article VII.
“Approved Fund” has the meaning assigned to such term in Section 8.04.
“Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Citibank, N.A, and
PNC Capital Markets LLC, each in its capacity as a joint bookrunner and joint
lead arranger hereunder.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.




3



--------------------------------------------------------------------------------





“Banking Services” means each and any of the following bank services provided to
the Foreign Subsidiary Borrower by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Agreement” means any agreement entered into by the Foreign
Subsidiary Borrower in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Foreign
Subsidiary Borrower, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is sponsored, maintained or otherwise contributed to (i) by the Company or
any of its Subsidiaries or (ii) for the benefit of the employees of the Company
or any of its Subsidiaries.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code, or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Blocking Law” means (a) any provision of Council Regulation (EC) No 2271/1996
of 22 November (and any law or regulation implementing such Regulation in any
member state of the European Union or the United Kingdom), (b) section 7 of the
German Trade Regulation (Außenwirtschaftsverordnung), or (c) any similar
blocking or anti-boycott law.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.




4



--------------------------------------------------------------------------------





“Borrower” means the Company or the Foreign Subsidiary Borrower.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
a Swingline Loan denominated in a Foreign Currency or a Letter of Credit
denominated in a Foreign Currency, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in the relevant Agreed Currency
in the London (and, in the case of a Loan to the Foreign Subsidiary Borrower,
Luxembourg) interbank market or the principal financial center of such Agreed
Currency (and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro).
“Canadian Dollars” means the lawful currency of Canada.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) compliance by any Lender or any
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or any Issuing Bank’s holding company, if any) with
any request, rules, guideline, requirement or directive (whether or not having
the force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to it in Section 8.14.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or, if applicable, Incremental Term Loans.
“Code” means the Internal Revenue Code of 1986, as amended.




5



--------------------------------------------------------------------------------





“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 8.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation or record (as such term is defined in Section 9-102(a)(70) of the
New York Uniform Commercial Code) contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Article VII.
“Company” means Masco Corporation, a Delaware corporation, and its successors.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Debt” means at any date the Debt of the Company and its
Consolidated Subsidiaries determined on a consolidated basis as of such date
minus the Debt Credit applicable to the Company and its Consolidated
Subsidiaries as of such date.
“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining such Consolidated Net Income for such period, the sum of:
(i)
interest expense in accordance with GAAP,

(ii)
expense for income taxes paid or accrued,

(iii)
depreciation expense,

(iv)
amortization expense,

(v)
unusual or non-recurring non-cash expenses or losses (including any such loss
from discontinued operations),

(vi)
non-cash restructuring and rationalization charges and non-cash charges related
to impairment of long-lived assets, intangible assets and goodwill,

(vii)
non-cash charges related to impairment of financial investments as set forth in
the Fair Value of Financial Investments and Liabilities Note of the Company’s
quarterly and annual SEC filings,





6



--------------------------------------------------------------------------------





(viii)
non-cash expenses related to stock based compensation (other than with respect
to phantom stock and stock appreciation rights), as set forth in the Stock-Based
Compensation Note of the Company’s quarterly and annual SEC filings,

(ix)
other non-cash charges of any kind,

(x)
cash restructuring and rationalization charges; provided that the aggregate
amount of any increase to Consolidated EBITDA pursuant to this clause (x), and
pursuant to clauses (i) or (ii) of the second sentence of Section 1.04(b) for
the applicable period shall not exceed 10% of Consolidated EBITDA in the absence
of the adjustments pursuant to this clause (x) and clauses (i) or (ii) of the
second sentence of Section 1.04(b),

(xi)
cash fees and expenses incurred in connection with acquisitions, equity
issuances and debt incurrences that are not otherwise capitalized, and

(xii)
cash fees, expenses, premiums and/or penalties incurred in connection with a
prepayment, redemption, purchase, repurchase or defeasance of any Debt prior to
the schedule maturity thereof, in an aggregate amount during the term of this
Agreement not to exceed $25,000,000,

minus, without duplication and to the extent included in determining such
Consolidated Net Income for such period, the sum of:
(a)
interest income,

(b)
income tax credits and refunds (to the extent not netted from tax expense),

(c)
any cash payments made during such period in respect of items described in
clauses (v) through (ix) above (other than cash payments made with respect to
phantom stock and stock appreciation rights) subsequent to the fiscal quarter in
which the relevant non-cash expenses or losses were incurred,

(d)
unusual or non-recurring non-cash income or gains realized, and

(e)
any other non-cash items of income or gains.

Without duplication of the foregoing, Consolidated EBITDA shall be calculated
for the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis and computed without regard to the cumulative effect of any changes in
accounting principles, as shown on the Company’s consolidated statement of
income for such period.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (1) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (2) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a Pro




7



--------------------------------------------------------------------------------





Forma Basis as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means any
acquisition of property or series of related acquisitions of property that (a)
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the common stock or other Equity Interests of a Person, and
(b) involves the payment of consideration by the Company and its Subsidiaries in
excess of $150,000,000; and “Material Disposition” means any sale, transfer or
disposition of property or series of related sales, transfers, or dispositions
of property that involves a disposition of assets having fair market value, or
yields gross proceeds to the Company or any of its Subsidiaries, in excess of
$150,000,000.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries, net of interest income received on cash on deposit
or Permitted Cash Equivalent Investments, calculated on a consolidated basis for
such period with respect to (a) all outstanding Debt of the Company and its
Subsidiaries allocable to such period in accordance with GAAP and (b) Swap
Agreements (including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers acceptance
financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP). Without
duplication of the foregoing, Consolidated Interest Expense shall be calculated
for the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis and computed without regard to the cumulative effect of any changes in
accounting principles, as shown on the Company’s consolidated statement of
income for such period. In the event that the Company or any Subsidiary shall
have completed a “Material Acquisition” or a “Material Disposition” (each as
defined in the definition of “Consolidated EBITDA”) since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a Pro Forma Basis as if such acquisition or disposition, and any
related incurrence or repayment of Debt, had occurred at the beginning of such
period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period, without any
adjustment for net income (or loss) attributable to Equity Interests of a
Subsidiary of the Company that are not owned by Company or one of its
Subsidiaries (i.e., non-controlling interests); provided that there shall be
excluded any income (or loss) of any Person other than the Company or a
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Company or any wholly-owned Subsidiary of the
Company.
“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements in accordance with GAAP as of such date.
“Consolidated Tangible Assets” means, as of the date of any determination
thereof, (a) the total assets of the Company and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date minus (b) the
aggregate amount of intangible assets of the Company and its Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date,
including, without limitation, customer lists, acquired technology, goodwill,
trademarks, patents, copyrights, organization expenses, franchises, licenses,
trade names, brand names, mailing lists, catalogs, unamortized debt discount and
capitalized research and development costs.




8



--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Country Risk Event” means:
(a)    any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:
(i)    changing the obligations under the relevant Letter of Credit, this
Agreement or any of the other Loan Documents as originally agreed or otherwise
creating any additional liability, cost or expense to any Issuing Bank, the
Lenders or the Administrative Agent,
(ii)    changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or
(iii)    preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;
(b)    force majeure; or
(c)    any similar event;
which, in relation to (a), (b) and (c), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or any Issuing Bank and freely available to the
Administrative Agent or such Issuing Bank.
“Co-Documentation Agent” means each of Deutsche Bank Securities Inc., Royal Bank
of Canada, SunTrust Bank, Bank of America, N.A., Fifth Third Bank and Wells
Fargo Bank, National Association, in its capacity as a co-documentation agent
for the credit facility evidenced by this Agreement.
“Co-Syndication Agent” means each of Citibank, N.A. and PNC Bank, National
Association, in its capacity as a co-syndication agent for the credit facility
evidenced by this Agreement.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable, (iv) all Capital Lease Obligations of such
Person, (v) all Debt of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, (vi) all Debt of others for
which such a Person is contingently liable (including pursuant to a Guarantee)
and (vii) obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit, letters of guaranty or bankers’
acceptances. In calculating the amount of any Debt at any date for purposes of
this Agreement, (a) accrued interest shall be excluded to the extent that it
would be properly classified as




9



--------------------------------------------------------------------------------





a current liability for interest under the heading “Accrued liabilities” (and
not under the heading “Notes payable”) in a balance sheet prepared as of such
date in accordance with the accounting principles and practices used in
preparing the balance sheet referred to in Section 3.04(a) and the related
footnotes thereto and (b) the Debt of any Person shall include the Debt of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Debt provide that such Person is not liable
therefor.
“Debt Credit” for any Person means, at any date, the lesser of (i) the aggregate
amount of contingent obligations of such Person as an account party in respect
of letters of credit, letters of guaranty or bankers’ acceptances and
(ii)$100,000,000.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
written request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement (unless, in the case of any such
request with respect to the funding of prospective Loans, such certification
indicates that such Lender has made a good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied), provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.




10



--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 8.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means any and all federal, state and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
injunctions, permits, concessions, grants, franchises, licenses, agreements and
other governmental restrictions relating to the environment, the effect of the
environment on human health or to emissions, discharges or releases of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes or the clean-up or other remediation thereof.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.




11



--------------------------------------------------------------------------------





“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Code or Section 4001(b) of
ERISA.
“EU” means the European Union.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Section 6.01.
“Exchange Rate” means, on any day, (a) with respect to any Foreign Currency, the
rate of exchange for the purchase of Dollars with such Foreign Currency last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Thomson Reuters Corp. (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination, or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with the Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters reasonably chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any reasonable
method of determination it deems appropriate in its sole discretion) and (b) if
such amount is denominated in any other currency (other than Dollars), the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any reasonable method of determination it deems appropriate in its sole
discretion.
“Excluded Swap Obligation” means, with respect to the Company, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
the Company of, or the grant by the Company of a security interest to secure,
such Specified Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the Company’s failure for any reason
to constitute an ECP at the time the Guarantee of the Company or the grant of
such security interest becomes effective with respect to such Specified Swap
Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of




12



--------------------------------------------------------------------------------





any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by any Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f), and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of March 28,
2013 by and among the Company, the Foreign Subsidiary Borrower, certain lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as amended
by that certain Amendment No. 1 dated as of May 29, 2015 and as otherwise
amended, restated, supplemented or otherwise modified prior to the Effective
Date.
“Existing Letters of Credit” is defined in Section 2.06(a).
“Existing Maturity Date” has the meaning assigned to such term in Section
2.25(a).
“Extending Lender” has the meaning assigned to such term in Section 2.25(b)(ii).
“Extension Request” means a written request from the Company to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.25 in the form of Exhibit G.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Financial Officer” means the president, vice president of finance (or similar
title), chief financial officer, principal accounting officer or treasurer of
the Company.
“Fiscal Quarter” means a fiscal quarter of the Company.
“Fiscal Year” means a fiscal year of the Company.
“Foreign Borrower Insolvency Event” shall mean (i) a situation of inability to
pay its debts as they fall due (cessation de paiements) and absence of access to
credit (credit ébranlé) within the meaning of Article 437 of the Luxembourg
Commercial Code, (ii) insolvency proceedings (faillite) within the meaning




13



--------------------------------------------------------------------------------





of Articles 437 ff. of the Luxembourg Commercial Code or any other insolvency
proceedings pursuant to the Council Regulation (EC) N° 2015/848 of 20 May 2015
on insolvency proceedings, (iii) controlled management (gestion contrôlée)
within the meaning of the grand ducal regulation of 24 May 1935 on controlled
management, (iv) voluntary arrangement with creditors (concordat préventif de
faillite) within the meaning of the law of 14 April 1886 on arrangements to
prevent insolvency, as amended, (v) suspension of payments (sursis de paiement)
within the meaning of Articles 593 ff. of the Luxembourg Commercial Code, (vi)
voluntary or compulsory winding-up pursuant to the law of 10 August 1915 on
commercial companies, as amended or (vii) the appointment of an ad hoc director
(administrateur provisoire) by a court in respect of the Foreign Subsidiary
Borrower or a substantial part of its assets.
“Foreign Currency” means any Agreed Currency other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $500,000,000.
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to (i) by
the Company or any of its Subsidiaries or (ii) for the benefit of the employees
of the Company or any of its Subsidiaries, and, in each case, is not covered by
ERISA pursuant to ERISA Section 4(b)(4).
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Pension Plan” means any employee pension plan as described in Section
3(2) of ERISA which is sponsored, maintained or otherwise contributed to (i)(A)
by any member of the ERISA Group or (B) for the benefit of the employees of any
member of the ERISA Group, (ii) is not covered by ERISA pursuant to Section
4(b)(4) of ERISA, and (iii) under applicable local law or terms of such Foreign
Pension Plan, is required to be funded through a trust (other than a trust
maintained exclusively by a Governmental Authority).
“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means Masco Europe S.à r.l., a wholly-owned
Subsidiary of the Company organized as a société à responsabilité limitée under
the laws of the Grand Duchy of Luxembourg, having its registered office at 14,
rue Strachen, L-6933 Mensdorf, Grand Duchy of Luxembourg and registered with the
Luxembourg Register of Commerce and Companies under number B68.104 and, as of
the Effective Date.
“GAAP” means generally accepted accounting principles in the United States of
America.




14



--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Debt or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Debt or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Debt; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guaranteed Obligations” means the Obligations and the Specified Ancillary
Obligations, in each case, of the Foreign Subsidiary Borrower; provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by the Company of (or grant of security interest by the Company to
support, as applicable) any Excluded Swap Obligations of the Company for
purposes of determining any obligations of the Company.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IBA” has the meaning assigned to such term in Section 1.05.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 8.03(b).




15



--------------------------------------------------------------------------------





“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Ineligible Institution” has the meaning assigned to such term in Section
8.04(b).
“Information” has the meaning assigned to such term in Section 8.12.
“Information Memorandum” means the Confidential Information Memorandum dated
February 2019, relating to the Company.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan that is an ABR Loan), the last day of each March, June, September
and December and the Maturity Date, (b) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date and (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid, the
Maturity Date and, in the case of a Swingline Loan in an Agreed Currency other
than Dollars or euro that has been continued in accordance with Section 2.05(c),
on the date such Swingline Loan is continued.
“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect and (b) with respect to each Swingline Loan that
bears interest at any rate for which interest periods must be selected for a
contracted period of time by a Borrower, the period commencing on the date such
Swingline Loan is made by the Swingline Lender (and, in the case of a Swingline
Loan in an Agreed Currency other than Dollars or euro that has been continued in
accordance with Section 2.05(c), on the date such Swingline Loan is continued)
and ending on the date that is seven or thirty days thereafter, as prescribed by
Section 2.05(c) (or such shorter period as agreed to between the applicable
Borrower and the Swingline Lender in accordance with Section 2.05(c)); provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day and (ii) any Interest
Period pertaining to a Eurocurrency Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time.




16



--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (i) JPMorgan Chase Bank, N.A., Citibank, N.A. and PNC Bank,
National Association, each in its capacity as an issuer of Letters of Credit
(including certain Existing Letters of Credit) hereunder, and (ii) any other
Lender which has agreed, in its sole discretion, to issue one or more Letters of
Credit, and which Lender or affiliate is consented to by the Administrative
Agent and the Company (which consent shall not be unreasonably withheld or
delayed) in such Lender’s capacity as an issuer of Letters of Credit hereunder,
in each case, together with its successors in such capacity as provided in
Section 2.06(i); provided, that each Issuing Bank shall only be required to
issue Letters of Credit in the Agreed Currencies then in effect as specified by
such Issuing Bank at the time it becomes an Issuing Bank. All references
contained in this Agreement and the other instruments, documents or agreements
from time to time executed or delivered in connection herewith to “the Issuing
Bank” shall be deemed to apply equally to each of the institutions referred to
in the first sentence of this definition in their respective capacities as
Issuing Banks of, and with respect to, any and all Letters of Credit issued by
each such institution. Each Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by branches or Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall also include any such branch
or Affiliate with respect to Letters of Credit issued by such branch or
Affiliate.
“LC Account Party” has the meaning assigned to such term in Section 2.06(a).
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“LC Overall Sublimit” means $25,000,000.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender and any Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement;
provided, that with respect to any Foreign Currency Letter of Credit issued
hereunder, such term shall also be deemed to include any advance guaranty,
performance bond or similar guaranty deemed appropriate by an Issuing Bank.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is (a)
$15,000,000, in the case of each of JPMorgan Chase Bank, N.A., Citibank, N.A.
and PNC Bank, National Association, or (b) if an Issuing Bank has entered into
an Assignment and




17



--------------------------------------------------------------------------------





Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Company, and notified to the
Administrative Agent.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency and Interest Period; provided that, if the LIBO Screen Rate shall not
be available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Agreed Currency and such Interest Period
shall be the Interpolated Rate. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications and any and all other
agreements or instruments executed and delivered to, or in favor of, the
Administrative Agent or any Lenders in connection with the Agreement or the
transactions contemplated thereby.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Company and
(ii) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency or which is to,
or for the account of, the Foreign Subsidiary Borrower.
“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.
“Material Adverse Change” means a material adverse change in (i) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole from that reflected in the Company’s consolidated
financial statements as of December 31, 2018, or (ii) the validity




18



--------------------------------------------------------------------------------





or enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole from that reflected in the Company’s consolidated
financial statements as of December 31, 2018, or (ii) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders thereunder.
“Material Foreign Pension Plan” has the meaning assigned to such term in Section
6.01(j).
“Material Obligations” means (a) Debt, (b) Off-Balance Sheet Liabilities and/or
(c) obligations under one or more Swap Agreements, in each case, of the Company
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate outstanding amount exceeding
$75,000,000, other than (i) the Loans and Letters of Credit and (ii) Debt owing
to the Company or any of its Subsidiaries. For purposes of determining Material
Obligations, the amount of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Plan” has the meaning assigned to such term in Section 6.01(j).
“Maturity Date” means, with respect to the Loans and Obligations of any Lender,
the later of (a) March 13, 2024 and (b) if the maturity date is extended for
such Lender pursuant to Section 2.25, such extended maturity date as determined
pursuant to such Section; provided, however, in each case, if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.
“Maximum Rate” has the meaning assigned to it in Section 8.14.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or required to make or, pursuant to an applicable
collective bargaining agreement, accruing an obligation to make contributions or
has within the preceding five plan years made or been required to make
contributions, including for these purposes any Person which ceased to be a
member of the ERISA Group during such five year period.
“Net Consolidated Debt” means, as of any date of determination, (a) Consolidated
Debt minus (b) the positive amount (if any) by which the sum of (i) 100% of
unrestricted cash and Permitted Cash Equivalent Investments held by the Company
or its Domestic Subsidiaries on such date and (ii) 100% of unrestricted cash and
Permitted Cash Equivalent Investments held by Foreign Subsidiaries of the
Company on such date (net of related tax obligations, if any, for repatriation,
withholding and transaction costs and expenses related thereto, in each case, as
determined by the Company in its reasonable discretion), exceeds $25,000,000.
“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the applicable Borrower or any Governmental Authority in such
Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by
reason of (a) any




19



--------------------------------------------------------------------------------





law, action or requirement of any Governmental Authority in such Borrower’s or
such Letter of Credit beneficiary’s country, or (b) any request in respect of
external indebtedness of borrowers in such Borrower’s or such Letter of Credit
beneficiary’s country applicable to banks generally which conduct business with
such borrowers, or (iii) any agreement in relation to clause (a) or (b), in each
case to the extent calculated by reference to the Total Revolving Credit
Exposure outstanding prior to such increase.
“Non-Extending Lender” has the meaning assigned to such term in Section 2.25(a).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person (including, the principal amount of obligations or liabilities which
(i) if structured as a secured lending agreement, constitutes the principal
amount thereof or (ii) if structured as a purchase arrangement, would be
outstanding at such time if the same were structured as a secured lending
agreement rather than a purchase agreement), (b) any indebtedness, liability or
obligation under any sale and leaseback transaction evidenced by a sale or other
transfer of any property or asset by any Person with the intent to lease such
property or asset as lessee, which is not a Capital Lease Obligation or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).




20



--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except (i) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19) and (ii) any Luxembourg registration duties
(droits d’enregistrement) payable in the case of voluntary registration of the
Loan Documents by an Administrative Agent and Arranger with the Administration
de l’Enregistrement et des Domaines in Luxembourg when such registration is not
required to maintain, preserve, establish or enforce the rights of that
Administrative Agent and Arranger under the Loan Documents.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.–managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 8.04.
“Participant Register” has the meaning assigned to such term in Section 8.04.
“Participating Member State” means any member state of the EU that adopts or has
adopted the euro as its lawful currency in accordance with legislation of the EU
relating to economic and monetary union.
“Patriot Act” has the meaning assigned to such term in Section 8.13.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Cash Equivalent Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating
obtainable from S&P of A-1 or higher or from Moody’s of P-1 or higher;




21



--------------------------------------------------------------------------------





(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 360 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any financial institution which has a combined capital and surplus
and undivided profits of not less than $500,000,000 and which has a credit
rating of A- or higher from S&P and A3 or higher from Moody’s (or, in the case
of any such financial institution located in a jurisdiction outside the United
States of America which is not so rated, which has comparable other credit
ratings or, if none exist, is otherwise reasonably acceptable to the
Administrative Agent);
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;
(f) [reserved]; and
(g) foreign investments substantially comparable to any of the foregoing in
connection with managing cash of any Subsidiary having operations in a foreign
country.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means at any time an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and either (i) is sponsored, maintained, or contributed to, (A) by
any member of the ERISA Group or (B) for employees of any member of the ERISA
Group or (ii) has at any time within the preceding five years been sponsored,
maintained, or contributed to, by any Person which was at such time a member of
the ERISA Group or for employees of any Person which was at such time a member
of the ERISA Group.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Prior Plan” means at any time (i) any Plan which at such time is no longer
sponsored, maintained or contributed to by any member of the ERISA Group or (ii)
any Multiemployer Plan to which no member of the ERISA Group is at such time any
longer making contributions or, pursuant to an applicable collective bargaining
agreement, accruing an obligation to make contributions.




22



--------------------------------------------------------------------------------





“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a pro forma basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date in accordance
with Section 1.04(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Refunding” has the meaning assigned to such term in Section 5.08(b).
“Refunding Debt” means any Debt of a Person that is deemed to be for the purpose
of Refunding other Debt of such Person, as further defined in Section 5.08(b).
“Register” has the meaning assigned to such term in Section 8.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Replacement Lender” has the meaning assigned to such term in Section 2.25(c).
“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Revolving Credit Exposures (provided, that, as to any Lender, clause (a) of the
definition of “Swingline Exposure” shall only be applicable in calculating a
Lender’s Revolving Credit Exposure to the extent such Lender shall have funded
its respective participations in the outstanding Swingline Loans) and Unfunded
Commitments representing more than 50% of the sum of the Total Revolving Credit
Exposure and Unfunded Commitments at such time; provided that, for purposes of
declaring the Loans to be due and payable pursuant to Section 6.01, and for all
purposes after the Loans become due and payable pursuant to Section 6.01 or the
Commitments expire or terminate, then, as to each Lender, the Unfunded
Commitment of each Lender shall be deemed to be zero.
“Responsible Officer” means a vice president or a Financial Officer of the
Company.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal Dollar Amount of such Lender’s Revolving Loans
and its LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01 (including after
giving effect to an increase in the Aggregate Commitment pursuant to Section
2.20).




23



--------------------------------------------------------------------------------





“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person located,
organized or resident in a Sanctioned Country, (c) any Person 50 percent or more
owned by any Person or Persons included on one of the lists specified in
clause (a), or (d) any Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Significant Subsidiaries” means any of the Foreign Subsidiary Borrower or any
one or more Subsidiaries which, if considered in the aggregate as a single
Subsidiary, would be a “significant subsidiary” as defined in Rule 1-02 of
Regulation S-X under the Securities Exchange Act of 1934.
“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of the Foreign Subsidiary Borrower,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, to the Lenders or any of their Affiliates under any Swap Agreement or
any Banking Services Agreement.
“Specified Swap Obligation” means, with respect to any Borrower, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act or
any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.




24



--------------------------------------------------------------------------------





“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Company.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be the sum of (a) its Applicable Percentage of the
total Swingline Exposure at such time other than with respect to any Swingline
Loans made by such Lender in its capacity as a Swingline Lender and (b) the
aggregate principal amount of all Swingline Loans made by such Lender as a
Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Sublimit” means $100,000,000.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.




25



--------------------------------------------------------------------------------





“Total Revolving Credit Exposure” means the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that, clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure; provided, that, as to any Lender,
clause (a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
Plan, the PBGC or any other Person under Title IV of ERISA.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“VAT” means value added tax within the meaning of the Luxembourg law of
12 February 1979 relating to value added tax (as amended) or similar legislation
in any other jurisdiction and any other tax of a similar nature.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and




26



--------------------------------------------------------------------------------





“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. In addition, with regard to Luxembourg related terms herein,
without prejudice to the generality of any provision of this Agreement and with
respect to the Foreign Subsidiary Borrower incorporated in Luxembourg, a
reference to (a) a receiver, administrator, trustee, custodian, conservator or
similar officer includes, without limitation, a juge délégué, commissaire,
juge-commissaire, manadataire ad hoc, administrateur provisoire, liquidateur or
curateur or similar office, (b) a Lien or security interest includes any
hypothèque, nantissement, gage, transfert de propriété à titre de garantie, mise
en pension, privilège, sûreté réelle, droit de rétention, and any type of
security in rem (sûreté réelle) or agreement or arrangement having a similar
effect and any transfer of title by way of security, (c) a Guarantee includes
any garantie which is independent from the debt to which it relates and any
suretyship (cautionnement) within the meaning of Articles 2011 et seq. of the
Luxembourg Civil Code, (d) a Person being unable to pay its debts includes that
Person being in a state of cessation de paiements or having lost or meeting the
criteria to lose its commercial creditworthiness (ébranlement de crédit), (e)
by-laws or constitutional documents includes its up-to-date (restated) articles
of association (statuts coordonnés), (f) a winding-up, administration,
reorganisation, insolvency or dissolution includes, without limitation,
bankruptcy (faillite), liquidation, composition with creditors (concordat
préventif de la faillite), moratorium or suspension of payments (sursis de
paiement), controlled management (gestion contrôlée), general settlement with
creditors, reorganisation or similar laws affecting the rights of creditors
generally and (g) a manager includes a gérant.
SECTION 1.04.     Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, (i)




27



--------------------------------------------------------------------------------





without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of the Company or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof.
(a)     All pro forma computations required to be made hereunder giving effect
to any acquisition or disposition, or issuance, incurrence or assumption of
Debt, or other transaction shall in each case be calculated giving pro forma
effect thereto (and, in the case of any pro forma computation made hereunder to
determine whether such acquisition or disposition, or issuance, incurrence or
assumption of Debt, or other transaction is permitted to be consummated
hereunder, to any other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Debt, all in
accordance with Article 11 of Regulation S-X of the SEC.  Such computations may
give effect to (i) any projected cost savings (net of continuing associated
expenses) expected to be realized as a result of such event to the extent such
cost savings would be permitted to be reflected in financial statements prepared
in compliance with Article 11 of Regulation S-X of the SEC or (ii) any other
cost savings (net of continuing associated expenses) that are reasonably
anticipated by the Company to be achieved in connection with any such event and
are attributable to actions started or occurring within the 12-month period
following the consummation of such event, which the Company, in its reasonable
judgment, determines are achievable; provided that if any cost savings included
in any pro forma calculations pursuant to this clause (ii) shall at any time
cease to be achievable, in the Company’s reasonable judgment, then on and after
such time pro forma calculations to be made hereunder shall no longer reflect
such cost savings.  Notwithstanding the foregoing, (x) all adjustments pursuant
to this paragraph will be without duplication of any amounts that are otherwise
included or added back in computing Consolidated EBITDA in accordance with the
definition of such term and (y) the aggregate amount of any increase in
Consolidated EBITDA pursuant to clauses (i) or (ii) of the preceding sentence,
and pursuant to clause (x) of the definition of “Consolidated EBITDA”, for any
applicable period being tested shall not exceed 10% of Consolidated EBITDA as a
result of the relevant event in the absence of the adjustments pursuant to
clauses (i) or (ii) of the preceding sentence and clause (x) of the definition
of “Consolidated EBITDA”.  If any Debt bears a floating rate of interest and is
being given pro forma effect, the interest on such Debt shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Swap Agreement applicable to such
Debt).
(b)     Notwithstanding anything to the contrary contained herein and for all
purposes hereunder only those leases (assuming for purposes hereof that such
leases were in existence on January 1, 2015) that would have constituted capital
leases or financing leases in conformity with GAAP on January 1, 2015, shall be
considered capital leases or financing leases for all purposes hereunder, and
all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith.
SECTION 1.05.     Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank




28



--------------------------------------------------------------------------------





offered rate. The London interbank offered rate is intended to represent the
rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market. In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on Eurocurrency Loans.
In light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in Section 2.14(c) of this Agreement, such Section 2.14(c) provides
a mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurocurrency Loans
is based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14(c), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
ARTICLE II    

The Credits
SECTION 2.01.     Commitments.
(a)     Subject to the terms and conditions set forth herein, each Lender agrees
to make Revolving Loans to the Borrowers in Agreed Currencies from time to time
during the Availability Period in an aggregate principal amount that will not
result in, subject to Sections 2.04 and 2.11(b), (i) the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (ii) the
sum of the Dollar Amount of the Total Revolving Credit Exposure exceeding the
Aggregate Commitment or (iii) the Dollar Amount of the total outstanding
Revolving Loans, LC Exposure and Swingline Loans denominated in Foreign
Currencies exceeding the Foreign Currency Sublimit. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Loans.
(b)     Subject to the terms and conditions set forth herein and of any
Incremental Term Loan Amendment effected in accordance with Section 2.20, each
Lender that has a commitment to fund Incremental Term Loans in accordance with
the provisions of Section 2.20 agrees to make its ratable share of such
Incremental Term Loans to the applicable Borrower on the applicable effective
date for such Incremental Term Loans, in the aggregate principal amount of such
Lender’s commitment.
SECTION 2.02.     Revolving Loans and Borrowings. (a) Each Revolving Loan
(which, for the avoidance of doubt, shall exclude any Swingline Loan) shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be




29



--------------------------------------------------------------------------------





responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
(a)     Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars and shall only be made to the Company. Each Lender at its option may
make any Eurocurrency Revolving Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan (and in the case of an Affiliate,
the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.
(b)     At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in euro,
the Equivalent Amount of euro) and not less than $10,000,000 (or, if such
Borrowing is denominated in euro, the Equivalent Amount of euro). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Borrowings of more than one Type and Class may
be outstanding at the same time.
(c)     Subject to payment of amounts owing under Section 2.16, a Borrower shall
be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03.     Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the applicable Borrower, or the
Company on behalf of the Foreign Subsidiary Borrower, promptly followed by
telephonic confirmation of such request) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days (or,
solely in the case of a Eurocurrency Borrowing to be made on the Closing Date,
two (2) Business Days, subject to the applicable Borrower’s agreement to
compensate each Lender, in accordance with Section 2.16, for the loss, cost and
expense of any failure to borrow such Eurocurrency Loan) (in the case of a
Eurocurrency Borrowing denominated in Dollars to the Company) or by irrevocable
written notice (via a written Borrowing Request in a form approved by the
Administrative Agent and signed by such Borrower, or the Company on its behalf)
not later than four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency or a Eurocurrency Borrowing to the Foreign
Subsidiary Borrower), in each case before the date of the proposed Borrowing or
(b) by telephone in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request pursuant to clause (b) in the
preceding sentence shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the applicable
Borrower, or the Company on behalf of the Foreign Subsidiary Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:




30



--------------------------------------------------------------------------------





(i)     the name of the applicable Borrower;
(ii)     the aggregate principal amount of the requested Borrowing;
(iii)     the date of such Borrowing, which shall be a Business Day;
(iv)     whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)     in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi)     the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04.     Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)     each Eurocurrency Borrowing as of the date two (2) Business Days prior
to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b)     each Swingline Borrowing (i) as of the date of each request for the
applicable Swingline Borrowing, (ii) in the case of any Swingline Loan in an
Agreed Currency other than Dollars or euro that the Swingline Lender has agreed,
in its sole discretion, to continue in accordance with Section 2.05(c), as of
the date two (2) Business Days prior to the date of such continuation and (iii)
any Business Day elected by the Administrative Agent on or after the date on
which a Swingline Loan denominated in a Foreign Currency converts to Dollars
pursuant to Section 2.05(d) or otherwise,
(c)     the LC Exposure (i) as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit and (ii) any Business
Day elected by the Administrative Agent on or after the date on which a Foreign
Currency Letter of Credit converts to Dollars pursuant to Section 2.06(e) or (k)
or otherwise,
(d)     any specific outstanding Credit Event as and when otherwise required by
this Agreement, and
(e)     all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.




31



--------------------------------------------------------------------------------





Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c), (d) and (e) is herein
described as a “Computation Date” with respect to each Credit Event for which a
Dollar Amount is determined on or as of such day.
SECTION 2.05.     Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Agreed Currencies to the Borrowers from time to time during the
Availability Period, in an aggregate principal Dollar Amount at any time
outstanding that will not result in, subject to Sections 2.04 and 2.11(b), (i)
the aggregate principal Dollar Amount of outstanding Swingline Loans exceeding
the Swingline Sublimit, (ii) the Dollar Amount of the Total Revolving Credit
Exposure exceeding the Aggregate Commitment, (iii) the Dollar Amount of the
Swingline Lender’s Revolving Credit Exposure exceeding its Commitment or (iv)
the Dollar Amount of the total outstanding Revolving Loans, LC Exposure and
Swingline Loans denominated in Foreign Currencies exceeding the Foreign Currency
Sublimit; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans. Subject to Section 2.14, Swingline
Loans shall bear interest at the rates prescribed in Section 2.13(c).
(a)     Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000 (or, if such Borrowing is denominated
in a Foreign Currency, the Equivalent Amount of such currency), or such other
minimum amounts and multiples as the Swingline Lender shall determine. To
request a Swingline Loan, the applicable Borrower, or the Company on behalf of
the Foreign Subsidiary Borrower, shall notify the Administrative Agent of such
request (i) by telephone (confirmed by telecopy) in the case of a Swingline Loan
that is an ABR Loan, and (ii) by telecopy in all other cases, not later than
12:00 noon, Local Time, on the day of a proposed Swingline Loan in the case of a
Swingline Loan to the Company in Dollars, and not later than the time agreed
upon by the applicable Borrower and Swingline Lender with respect to a Swingline
Loan in a Foreign Currency or to the Foreign Subsidiary Borrower. Each such
notice shall be irrevocable and shall specify the name of the applicable
Borrower, the requested date (which shall be a Business Day), the relevant
Agreed Currency, and the requested maturity date and, if applicable, the
Interest Period therefor. Notwithstanding any other provision of this Agreement,
no Borrower shall be entitled to request, or to elect to continue, any Swingline
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company or the Foreign Subsidiary
Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the applicable Issuing Bank) by 3:00 p.m., Local Time, on the
requested date of such Swingline Loan.
(b)     Subject to Section 2.10, each Borrower hereby unconditionally promises
to pay to the Swingline Lender the then unpaid principal amount of such
Swingline Loan with interest on the earlier of (i) the Maturity Date and (ii)
(x) in the case of any Swingline Loan denominated in Dollars or euro, on the
seventh (7th) day after such Swingline Loan is made (or such shorter period with
respect to principal or interest as the Swingline Lender and the applicable
Borrower shall have agreed), and (y) in the case of any Swingline Loan
denominated in an Agreed Currency other than Dollars or euro on the thirtieth
(30th) day after such Swingline Loan is made (or such shorter period with
respect to principal or interest as the Swingline Lender and the applicable
Borrower shall have agreed); provided, that upon receipt of written notice from
the applicable Borrower no fewer than four (4) Business Days prior to such
Swingline Loan’s due date, the Swingline Lender may in its sole and absolute
discretion agree to continue such Swingline Loan described in clause (y) as a
Swingline Loan for an additional thirty (30) day period (it being understood and
agreed




32



--------------------------------------------------------------------------------





that an Interest Payment Date shall still occur on the then current due date);
provided, however, that no Swingline Loan may be outstanding as a Swingline Loan
for a period greater than 180 consecutive days.
(c)     The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., Local Time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding, and the Lenders shall acquire such
participations automatically and without notice upon the occurrence of an Event
of Default under clause (h) or (i) of Section 6.01 with respect to the Company
or upon an acceleration of the Loans pursuant to Article VI, in any such case,
any such Swingline Loans outstanding in a Foreign Currency shall, upon the
giving of such notice by the Swingline Lender, immediately and automatically be
converted to and redenominated in Dollars equal to the Dollar Amount of each
such Swingline Loan determined as of the date of such conversion and shall
thereafter bear interest at the rate applicable to ABR Borrowings in the case of
a Swingline Loan to the Company, and at the rate applicable to Eurocurrency
Borrowings in Dollars with an Interest Period of one month in the case of a
Swingline Loan to the Foreign Subsidiary Borrower. Such notice shall specify the
aggregate Dollar Amount of Swingline Loans in which Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay, in
Dollars, to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of the Dollar Amount of such Swingline Loan
or Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Company of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made in Dollars to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from either Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
either Borrower for any reason. The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not relieve either Borrower of any default
in the payment thereof.
(d)     The Swingline Lender may be replaced at any time by written agreement
among the Company, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of the Swingline Lender. At the time any such
replacement shall become effective, the Company shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a). From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term “Swingline Lender”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall




33



--------------------------------------------------------------------------------





require. After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(e)     Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Company and
the Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(e) above.
SECTION 2.06.     Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account or for the account
of any of its Subsidiaries (the Company or any such Subsidiary, in such
capacity, a “LC Account Party”), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period; provided, however, that, (i)
notwithstanding the issuance of any Letter of Credit for the account of any
Subsidiary of the Company, any and all reimbursement obligations in respect of
any LC Disbursement, fees, costs, expenses, indemnities or other obligations
owing with respect any such Letter of Credit under this Agreement shall
constitute primary obligations of the Company (and, if the applicable Issuing
Bank so requests, such obligations shall be joint and several obligations the
Company and such Subsidiary, as evidenced by a separate agreement in form and
substance reasonably satisfactory to the Company and such Issuing Bank, signed
by such Subsidiary, providing for such joint and several liability and affirming
such Subsidiary’s assumption of all of the covenants and other obligations set
forth in this Section 2.06) and (ii) notwithstanding anything in clause (i) to
the contrary, the Foreign Subsidiary Borrower or any other Foreign Subsidiary
(other than a Foreign Subsidiary that is a Subsidiary of a U.S. Person and that
is disregarded as separate and apart from such U.S. Person for U.S. federal
income tax purposes) constituting an LC Account Party shall be liable only to
repay reimbursement obligations in respect of any LC Disbursement, fees, costs,
expenses, indemnities or other obligations owing with respect to Letters of
Credit issued for the account of the Foreign Subsidiary Borrower or such other
Foreign Subsidiary (other than a Foreign Subsidiary that is a Subsidiary of a
U.S. Person and that is disregarded as separate and apart from such U.S. Person
for U.S. federal income tax purpose). In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to, or entered into by the Company with, an Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. For all
purposes of the Loan Documents, the letters of credit identified on Schedule
2.06 (the “Existing Letters of Credit”) shall be deemed to be “Letters of
Credit” issued on the Effective Date by the respective Issuing Banks identified
on such Schedule. Notwithstanding anything herein to the contrary, no Issuing
Bank shall have any obligation hereunder to issue, and shall not issue, any
Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
Sanctioned Country, to the extent such activity or business would be prohibited
by Sanctions if conducted by a corporation incorporated in the United States or
in a European Union member state or (ii) in any manner that would result in a
violation of any Sanctions by any party to this Agreement.
(a)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank), for itself or on behalf of
any LC Account Party, to the applicable Issuing Bank and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date




34



--------------------------------------------------------------------------------





of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the LC Account Party or LC Account Parties, the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by an Issuing Bank, the Company also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, subject
to Sections 2.04 and 2.11(b), (i) the Dollar Amount of the LC Exposure shall not
exceed the LC Overall Sublimit, (ii) the sum of the Dollar Amount of the total
Revolving Credit Exposures shall not exceed the Aggregate Commitment and (iii)
the Dollar Amount of the total outstanding Revolving Loans, LC Exposure and
Swingline Loans denominated in Foreign Currencies shall not exceed the Foreign
Currency Sublimit. The Company may, at any time and from time to time, reduce
the Letter of Credit Commitment of an Issuing Bank with the consent of the
Issuing Bank; provided that the Company shall not reduce the Letter of Credit
Commitment of such Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iii) above shall not be satisfied.
Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuing Bank shall be obligated to issue or modify any Letter of Credit if,
immediately after giving effect thereto, the outstanding LC Exposure in respect
of all Letters of Credit issued by such Person and its Affiliates would exceed
such Issuing Bank’s Letter of Credit Commitment; provided, that any Letter of
Credit issued by an Issuing Bank in excess of its individual Letter of Credit
Commitment then in effect shall nonetheless constitute a Letter of Credit for
all purposes of this Agreement, and shall not affect the Letter of Credit
Commitment of any other Issuing Bank, subject to the limitations on the
aggregate LC Exposure set forth in clause (i) of the preceding sentence of this
Section 2.06(b).
(b)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that, subject to
satisfaction of conditions applicable to renewals of Letters of Credit herein,
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph).
(c)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Company or any applicable LC Account Party on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company or any applicable LC Account Party for any reason. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.




35



--------------------------------------------------------------------------------





(d)     Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent, subject to this Section 2.06(e) and
Section 2.06(k), in the Agreed Currency which was paid by such Issuing Bank
pursuant to such LC Disbursement in an amount equal to such LC Disbursement) not
later than 12:00 noon Local Time (or 3:00 p.m. Local Time in the event that the
Company is reimbursing such LC Disbursement with proceeds of a Swingline Loan),
on the date that such LC Disbursement is made, if the Company shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice; provided
that, if such LC Disbursement is not less than the Equivalent Amount of
$1,000,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing (in the case of any LC Disbursement
made in Dollars) or a Swingline Loan (in the case of an LC Disbursement made in
any Agreed Currency that is also an Agreed Currency for Swingline Loans) in the
amount of such LC Disbursement and, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Company fails to
make such payment when due, then (i) if such payment relates to a Foreign
Currency Letter of Credit, automatically and with no further action required,
the obligation to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the Dollar Amount calculated as of the
date when such payment was due, of such LC Disbursement and (ii) in any such
case, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in Dollars, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement. If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, any applicable Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
(e)     Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance




36



--------------------------------------------------------------------------------





whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as determined by a court of competent
jurisdiction by final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(f)     Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(g)     Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans plus the Applicable
Rate (or, in the case such LC Disbursement is and continues to be denominated in
a Foreign Currency, at the Overnight Foreign Currency Rate for such Agreed
Currency plus the then effective Applicable Rate with respect to Eurocurrency
Revolving Loans); provided that, if the Company fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(d) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.
(h)     Replacement and Resignation of Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Company shall pay all




37



--------------------------------------------------------------------------------





unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(i)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 103% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Article VI. For the purposes of this paragraph, the Foreign
Currency LC Exposure shall be calculated using the applicable Exchange Rate on
the date notice demanding cash collateralization is delivered to the Company.
The Company also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If the Company is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount and all interest thereon (to the extent not
applied as aforesaid) shall be returned to the Company (A) if provided within
three (3) Business Days after all Events of Default have been cured or waived,
and (B) if provided pursuant to Section 2.11(b), within three (3) Business Days
after cover for LC Disbursements pursuant to Section 2.11(b) is no longer
necessary to eliminate the excess referred to therein.
(j)     Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VI or upon an Event of Default of the
type described in clause (h) or (i) of Section 6.01 with respect to the Company,
all amounts (i) that the Company is at the time or thereafter becomes required
to reimburse or otherwise pay to the Administrative Agent in respect of LC
Disbursements made under any Foreign Currency Letter of Credit (other than
amounts in respect of which the Company has deposited cash collateral pursuant
to paragraph (j) above, if such cash collateral was deposited in the




38



--------------------------------------------------------------------------------





applicable Foreign Currency to the extent so deposited or applied), (ii) that
the Lenders are at the time or thereafter become required to pay to the
Administrative Agent and the Administrative Agent is at the time or thereafter
becomes required to distribute to an Issuing Bank pursuant to paragraph (e) of
this Section in respect of unreimbursed LC Disbursements made under any Foreign
Currency Letter of Credit and (iii) of each Lender’s participation in any
Foreign Currency Letter of Credit under which an LC Disbursement has been made
shall, automatically and with no further action required, be converted into the
Dollar Amount, calculated using the Administrative Agent’s Exchange Rates on
such date (or in the case of any LC Disbursement made after such date, on the
date such LC Disbursement is made), of such amounts. On and after such
conversion, all amounts accruing and owed to the Administrative Agent, any
Issuing Bank or any Lender in respect of the obligations described in this
paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.
(k)     New Money Events; Country Risk Events; Change in Law. If any Issuing
Bank is requested to issue Letters of Credit in a Foreign Currency or for the
account of any Foreign Subsidiary and such Issuing Bank deems, in its reasonable
judgment, that complying with such request may at any time subject it to a New
Money Credit Event or a Country Risk Event, the Company and the LC Account Party
shall, at the request of such Issuing Bank, guaranty and indemnify such Issuing
Bank against any and all costs, liabilities and losses resulting from such New
Money Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to such Issuing Bank. Notwithstanding any other
provision of this Agreement, if, after the Effective Date, any Change in Law
shall make it unlawful for an Issuing Bank to issue Letters of Credit
denominated in a Foreign Currency, then by prompt written notice thereof to the
Company and to the Administrative Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), such Issuing Bank may declare that
Letters of Credit will not thereafter be issued by it in the affected Foreign
Currency or Foreign Currencies, whereupon the affected Foreign Currency or
Foreign Currencies shall be deemed (for the duration of such declaration) not to
constitute a Foreign Currency for purposes of the issuance of Letters of Credit
by such Issuing Bank.
(l)     Reporting Requirements for Issuing Bank. In addition to the notices
otherwise required under this Section 2.06, each Issuing Bank (or if such
Issuing Bank is an Affiliate of a Lender, then the applicable Lender) shall, no
later than the tenth Business Day following the last day of each month, provide
to the Administrative Agent, schedules, in form and substance reasonably
satisfactory to the Administrative Agent, showing the date of issue, LC Account
Party or LC Account Parties, amount, currency, expiration date and the reference
number of each Letter of Credit issued by it outstanding at any time during such
month and the aggregate amount payable by the Company and, if applicable, any
other LC Account Party, during such month; provided, however, that the failure
to provide such schedules or information shall not result in any liability on
the part of such Issuing Bank. In addition, upon the request of the
Administrative Agent, each Issuing Bank (or applicable Lender if such Issuing
Bank is an Affiliate of a Lender) shall furnish to the Administrative Agent
copies of any Letter of Credit and any request with respect to a Letter of
Credit to which such Issuing Bank is party and such other documentation as may
reasonably be requested by the Administrative Agent. Upon the reasonable request
of any Lender, the Administrative Agent will provide to such Lender information
concerning such Letters of Credit.
SECTION 2.07.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 1:00 p.m., New York time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
and (ii) in the case of each Loan denominated in a Foreign Currency or to the
Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and
Borrower and at such Eurocurrency Payment Office for such currency and Borrower;
provided




39



--------------------------------------------------------------------------------





that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
the Company maintained with the Administrative Agent in New York City or Chicago
and designated by the Company in the applicable Borrowing Request, in the case
of Loans denominated in Dollars to the Company and (y) an account of such
Borrower in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency or to the Foreign Subsidiary Borrower; provided that ABR Revolving
Loans or Swingline Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.
(a)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of amounts denominated in Dollars) and
greater of the Overnight Foreign Currency Rate and the rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation to be the cost to it of funding such amount (in the case of amounts
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans (in the case of a Borrowing denominated in
Dollars) or the rate reasonably determined by the Administrative Agent to be the
cost to it of funding such amount (in the case of a Borrowing denominated in a
Foreign Currency). If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08.     Interest Elections for Revolving Borrowings. (a) Each
Revolving Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Revolving Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the relevant Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which shall be
administered in accordance with Section 2.05.
(a)     To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request in
a form approved by the Administrative Agent and signed by such Borrower, or the
Company on its behalf) in the case of a Borrowing denominated in a Foreign
Currency by the time that a Borrowing Request would be required under Section
2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative




40



--------------------------------------------------------------------------------





Agent and signed by the relevant Borrower, or the Company on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type that is
not available.
(b)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)     The name of the applicable Borrower;
(ii)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(iii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iv)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(v)     if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(c)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)     If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars borrowed by the Company, such Borrowing shall
be converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated
in a Foreign Currency (or in Dollars by the Foreign Subsidiary Borrower) in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing borrowed
by the Company may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Revolving Borrowing borrowed by the
Company shall be converted to an ABR Borrowing (and any such Eurocurrency
Revolving Borrowing in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto and (iii) unless repaid,




41



--------------------------------------------------------------------------------





each Eurocurrency Revolving Borrowing by the Foreign Subsidiary Borrower shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.
SECTION 2.09.     Termination and Reduction of Commitments; Termination of
Facility.
(a)     Unless previously terminated, the Commitments shall terminate on the
Maturity Date.The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Dollar Amount of the Total Revolving Credit
Exposure would exceed the Aggregate Commitment.
(b)     The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or debt financing,
in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
(c)     Any such termination of the Commitments specifying termination of this
Agreement shall be (i) accompanied by (A) the payment in full of all outstanding
Loans, together with accrued interest thereon, and the cancellation and return
of all outstanding Letters of Credit (or the cash collateralization of 103% of
the Dollar Amount thereof), (B) the payment in full in cash of all reimbursable
expenses and other Obligations (other than contingent indemnity obligations),
and (C) with respect to any Eurocurrency Loans prepaid, payment of the amounts
due under Section 2.16, if any and (ii) effected pursuant to a payoff letter in
form and substance reasonably satisfactory to the Company and the Administrative
Agent.
SECTION 2.10.     Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower as and when, and in the currency, required by Sections 2.05(c) and
(d). The applicable Borrower shall repay any Incremental Term Loan made to such
Borrower on the dates and in such increments as shall be determined with respect
to such Incremental Term Loans in accordance with Section 2.20.
(a)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable




42



--------------------------------------------------------------------------------





from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(c)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)     Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 8.04)
be represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
SECTION 2.11.     Prepayment of Loans.
(a)     Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy or electronic mail) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Revolving Borrowing,
not later than 11:00 a.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, one (1)
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, Local Time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Sections 2.05(c) and 2.13 and
(ii) break funding payments pursuant to Section 2.16.
(b)     If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (x) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (y) the
sum of the aggregate principal amount of all the Revolving Credit Exposures
denominated in Foreign Currencies (as so calculated) exceeds the Foreign
Currency Sublimit, or (ii) solely as a result of fluctuations in currency
exchange rates, (w) the sum of the aggregate principal Dollar Amount of all of
the outstanding Revolving Credit Exposures (as so calculated) exceeds 105% of
the Aggregate Commitment, (x) the sum of the aggregate principal Dollar Amount
of all of the outstanding Revolving Credit Exposures denominated in Foreign




43



--------------------------------------------------------------------------------





Currencies (as so calculated) exceeds 105% of the Foreign Currency Sublimit, (y)
the aggregate principal Dollar Amount of all Swingline Loans (as so calculated)
exceeds 105% of the Swingline Sublimit, or (z) the aggregate Dollar Amount of
all LC Exposures (as so calculated) exceeds 105% of the LC Overall Sublimit, the
Borrowers shall in each case immediately repay Borrowings and, in the case of
the circumstances under clause (z) or otherwise if no Borrowings are then
outstanding, cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (1) the aggregate Dollar Amount of all
Revolving Credit Exposures to be less than or equal to the Aggregate Commitment,
(2) the aggregate principal Dollar Amount of all Revolving Credit Exposures
denominated in Foreign Currencies to be less than or equal to the Foreign
Currency Sublimit, (3) the aggregate principal Dollar Amount of all Swingline
Loans to be less than or equal to the Swingline Sublimit and (4) the aggregate
Dollar Amount of all LC Exposures to be less than or equal to the LC Overall
Sublimit, as applicable.
SECTION 2.12.     Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on fifteen (15) days after the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitments terminate
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(a)     The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions (in such Agreed Currencies as such
Issuing Bank shall require) with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the fifteenth (15th) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).




44



--------------------------------------------------------------------------------





(b)     The Company agrees to pay to the Administrative Agent and the Arrangers,
for their own account, fees payable in the amounts and at the times separately
agreed upon between the Company and the Administrative Agent or any Arranger.
(c)     All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan that is an ABR Borrowing) shall bear interest at
the Alternate Base Rate plus the Applicable Rate.
(a)     The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(b)     Except as otherwise provided in Section 2.05 following the conversion of
a Swingline Loan to Dollars, each Swingline Loan shall bear interest (a) for
Dollar denominated Swingline Loans, at such rate as shall be quoted by the
Swingline Lender to the relevant Borrower, but which interest rate shall not
exceed the Alternate Base Rate plus the Applicable Rate, and (b) for Swingline
Loans denominated in a Foreign Currency, at the applicable local rate of
interest as determined by the Swingline Lender and quoted by the Swingline
Lender to the relevant Borrower, as adjusted for associated cost rates or other
applicable reserve rates (including the Statutory Reserve Rate), as applicable,
and, in each case, as agreed between the relevant Borrower and the Swingline
Lender at the time such Swingline Loan is made.
(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal and interest of any
Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.
(d)     Accrued interest on each Revolving Loan shall be payable in arrears on
each Interest Payment Date for such Revolving Loan and upon termination of the
Commitments and accrued interest on each Swingline Loan shall be payable in
arrears on each Interest Payment Date as and when determined in accordance with
Section 2.05(c); provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest (i) computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.




45



--------------------------------------------------------------------------------





SECTION 2.14.     Alternate Rate of Interest.
(a)     If at the time that the Administrative Agent shall seek to determine the
LIBO Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Borrowing the LIBO Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Borrowing
for any reason, and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate (including, without
limitation, because the LIBO Screen Rate is not available or published on a
current basis) (which conclusion shall be conclusive and binding absent manifest
error), then, (i) if such Borrowing shall be requested in Dollars, then such
Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate and (ii)
if such Borrowing shall be requested in any Foreign Currency, the LIBO Rate
shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Company and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.
(b)     If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing or any Swingline Loan:
(i)     the Administrative Agent or the Swingline Lender determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate, the LIBO Rate or the rate applicable to such Swingline Loan, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for a Loan in the applicable currency or for the
applicable Interest Period; or
(ii)     the Administrative Agent is advised by the Required Lenders or the
Swingline Lender that the Adjusted LIBO Rate, the LIBO Rate or the rate
applicable to such Swingline Loan, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period or the
applicable currency;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (a) in the case of a Eurocurrency Borrowing, (i) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing in the applicable currency or for the applicable Interest Period, as
the case may be, shall be ineffective, (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be the Alternative Rate; and (b) in the case of any such
Swingline Borrowing, (i) any request for the continuation of any such Swingline
Loan for an additional thirty (30) days in accordance with Section 2.05(c) shall
be ineffective and any such Swingline Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) any request for
any such Swingline Loan shall be ineffective; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.




46



--------------------------------------------------------------------------------





(c)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which an applicable LIBO Screen Rate for any
Agreed Currency may no longer be used for determining interest rates for loans,
then the Administrative Agent and the Company shall (A) endeavor to establish an
alternate rate of interest to the LIBO Rate for Loans denominated in Dollars,
and (B) endeavor to establish an Alternative Rate as described in clause (a)
above for Loans denominated in Agreed Currencies other than Dollars, in each
case, that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States in
Dollars or such Agreed Currency at such time, as applicable and shall enter into
an amendment to this Agreement to reflect such alternate rate or rates of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Rate); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 8.02, (1) any such amendment establishing an alternate rate
of interest for Loans denominated in Dollars shall become effective without any
further action or consent of any other party to this Agreement (other than the
Company and the Administrative Agent) so long as the Administrative Agent shall
not have received, within five (5) Business Days of the date notice of such
alternate rate or rates of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment and (2) any such amendment establishing an Alternative Rate for Loans
denominated in a Foreign Currency shall become effective without any further
action or consent of any other party to this Agreement (other than the Company
and the Administrative Agent) so long as the Required Lenders shall have
approved such Alterative Rate. Until an alternate rate of interest or
Alternative Rate, as applicable, shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this Section 2.14(c),
only to the extent the LIBO Screen Rate for the applicable Agreed Currency and
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing, and
any Borrowing Request for a Eurocurrency Borrowing in a Foreign Currency shall,
in each case, be ineffective and any such Eurocurrency Borrowing shall be at the
option of the Company repaid or (solely if such Eurocurrency Borrowing is
denominated in Dollars) converted into an ABR Borrowing on the last day of the
then current Interest Period applicable thereto, and (y) if any Borrowing
Request requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be
made as an ABR Borrowing.




47



--------------------------------------------------------------------------------





SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or Issuing Bank;
(ii)     impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, such Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the applicable Borrower will pay
to such Lender, such Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered as reasonably determined by such Lender, such
Issuing Bank or such other Recipient (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender, the applicable Issuing
Bank or such other Recipient under agreements having provisions similar to this
Section 2.15 after consideration of such factors as such Lender, such Issuing
Bank or such other Recipient then reasonably determines to be relevant).
(b)     If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the applicable Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by such Lender, such Issuing Bank or such other Recipient
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender, the applicable Issuing Bank




48



--------------------------------------------------------------------------------





or such other Recipient under agreements having provisions similar to this
Section 2.15 after consideration of such factors as such Lender, such Issuing
Bank or such other Recipient then reasonably determines to be relevant).
(c)     A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause any other Person obligated
thereon to pay, such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
(d)     Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any (i) Eurocurrency Loan or (ii) Swingline Loan that has an
Interest Period, other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or as a result of any
prepayment pursuant to Section 2.11), (b) the conversion of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any (i) Eurocurrency Loan or
(ii) Swingline Loan that has an Interest Period, on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any (i) Eurocurrency Loan or (ii) Swingline Loan that has an
Interest Period, other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.19, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate or other rate applicable to any such Swingline Loan that would have
been applicable to such Loan (but excluding any margin), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the Eurocurrency or other applicable market. For the
avoidance of doubt, each of the foregoing references to Swingline Loans in this
Section 2.16 shall exclude any Swingline Loan that is an ABR Loan. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
SECTION 2.17.     Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Borrower under any Loan Document shall be
made without deduction




49



--------------------------------------------------------------------------------





or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(a)     Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.
(b)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 2.17, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)     Indemnification by the Borrowers. The applicable Borrower shall
indemnify each Recipient, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient, in each case, on account of any obligation of such Borrower
under any Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the relevant Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)     Status of Credit Parties. (i) Any Credit Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or




50



--------------------------------------------------------------------------------





the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Credit Party, if reasonably requested by the
Borrowers or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Credit Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Credit Party’s reasonable judgment such completion, execution or submission
would subject such Credit Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Credit
Party.
(i)     Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
(A)
any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
whichever of the following is applicable;

(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)
executed originals of IRS Form W-8ECI;

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S.





51



--------------------------------------------------------------------------------





Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E; or
(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit such Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Credit Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
(f)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket




52



--------------------------------------------------------------------------------





expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(g)     VAT.
(i)     All amounts set out or expressed in a Loan Document to be payable by any
Party to a Credit Party which (in whole or in part) constitute the consideration
for a supply or supplies for VAT purposes shall be deemed to be exclusive of any
VAT which is chargeable on such supply or supplies, and accordingly, subject to
paragraph (ii) below, if VAT is or becomes chargeable on any supply made by any
Credit Party to any Party under a Loan Document, that Party shall pay to the
Credit Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Credit Party shall promptly provide an appropriate VAT invoice to such
Party).
(ii)     If VAT is or becomes chargeable on any supply made by any Credit Party
(the “Supplier”) to any other Credit Party (the “Recipient”) under a Loan
Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay to the Supplier (in addition to and at the same time as paying such amount)
an amount equal to the amount of such VAT. The Recipient will promptly pay to
the Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.
(iii)     Where a Loan Document requires any Party to reimburse or indemnify a
Credit Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Credit Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Credit Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.
(h)     Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)     Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.




53



--------------------------------------------------------------------------------





SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)     Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency or by the Foreign Subsidiary Borrower, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted in accordance with the terms hereof in the as-converted
currency) and (ii) to the Administrative Agent at its offices at 10 South
Dearborn Street, Chicago, Illinois 60603 or, in the case of a Credit Event
denominated in a Foreign Currency or to the Foreign Subsidiary Borrower, the
Administrative Agent’s Eurocurrency Payment Office for such currency, except
payments to be made directly to an Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 8.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists, or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, or the terms of this Agreement require the conversion of such
Credit Event into a Dollars, then all payments to be made by such Borrower
hereunder in such currency shall, to the fullest extent permitted by law,
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrowers take all risks of the imposition of any such
currency control or exchange regulations or conversion, and each Borrower agrees
to indemnify and hold harmless the Swingline Lender, each Issuing Bank, the
Administrative Agent and the Lenders from and against any loss resulting from
any Credit Event made to or for the benefit of such Borrower denominated in a
Foreign Currency that is not repaid to the Swingline Lender, any Issuing Bank,
the Administrative Agent or the Lenders, as the case may be, in the Original
Currency.
(b)     At any time that payments are not required to be applied in the manner
required by Section 6.02, if at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
(c)     At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
8.03), and other sums payable under the Loan Documents, may




54



--------------------------------------------------------------------------------





be paid from the proceeds of Borrowings made hereunder whether made following a
request by a Borrower (or the Company on behalf of a Borrower) pursuant to
Section 2.03 or a deemed request as provided in this Section or may be deducted
from any deposit account of such Borrower maintained with the Administrative
Agent. Each Borrower hereby irrevocably authorizes (i) the Administrative Agent
to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of the relevant Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.
(d)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e)     Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to any such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate (in the case of an
amount denominated in Dollars) and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
SECTION 2.19.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay Indemnified Taxes




55



--------------------------------------------------------------------------------





or any additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be materially disadvantageous to such Lender. The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(a)     If (i) any Lender requests compensation under Section 2.15 or (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.
SECTION 2.20.     Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $50,000,000
and multiples of $1,000,000, so long as, after giving effect thereto, the
aggregate amount of such increases and all such Incremental Term Loans does not
exceed $500,000,000. The Company may arrange for any such increase or tranche to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
to increase their existing Commitments, or to participate in such Incremental
Term Loans, or extend Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Company, the
Administrative Agent and, in the case of an increase to the Commitments, each
Issuing Bank and the Swingline Lender and (ii) (x) in the case of an Increasing
Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto. No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.20. Increases and new Commitments and Incremental
Term Loans created pursuant to this Section 2.20 shall become effective on the
date agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders and the Administrative Agent shall notify each
Lender thereof. Notwithstanding the




56



--------------------------------------------------------------------------------





foregoing, no increase in the Commitments (or in the Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and (b)
of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 5.07 and (C) the
Company shall have reaffirmed its guaranty of the Guaranteed Obligations of the
Foreign Subsidiary Borrower (such reaffirmation to be in writing and in form and
substance reasonably satisfactory to the Administrative Agent) and (ii) the
Administrative Agent shall have received documents (including opinions)
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrowers to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, shall
be subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different (y) financial or other covenants
applicable only during periods after the Maturity Date or (y) prepayment
requirements and (ii) the Incremental Term Loans may be priced differently than
the Revolving Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or amendment and restatement (an “Incremental Term Loan Amendment”) of
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time. In connection with any increase of the Commitments or
Incremental Term Loans pursuant to this Section 2.20, any Augmenting Lender
becoming a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any
Augmenting Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.




57



--------------------------------------------------------------------------------





SECTION 2.21.     Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (a) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Swingline Lender (if such Credit Event is a Swingline Loan), each
applicable Issuing Bank (if such Credit Event is a Letter of Credit) or the
Required Lenders make it impracticable for the Borrowings or Letters of Credit
comprising such Credit Event to be denominated in the Agreed Currency specified
by the applicable Borrower or (b) an Equivalent Amount of such currency is not
readily calculable, then the Administrative Agent shall forthwith give notice
thereof to such Borrower, the Lenders and, if such Credit Event is a Letter of
Credit, the applicable Issuing Bank, and such Credit Events shall not be
denominated in such Agreed Currency but shall, except as otherwise set forth in
Section 2.07, be made on the date of such Credit Event in Dollars, (i) if such
Credit Event is a Borrowing, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related request
for such Credit Event or Interest Election Request, as the case may be, as ABR
Loans (if the applicable Borrower is the Company), unless such Borrower notifies
the Administrative Agent at least one Business Day before such date that (A) it
elects not to borrow on such date or (B) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Swingline Lender (if such Credit
Event is a Swingline Loan) and the Administrative Agent, or the Administrative
Agent and the Required Lenders (if such Credit Event is a Revolving Loan) be
practicable and in an aggregate principal amount equal to the Dollar Amount of
the aggregate principal amount specified in the related request for such Credit
Event or Interest Election Request, as the case may be or (ii) if such Credit
Event is a Letter of Credit, in a face amount equal to the Dollar Amount of the
face amount specified in the related request or application for such Letter of
Credit, unless such Borrower notifies the Administrative Agent at least one
Business Day before such date that (A) it elects not to request the issuance of
such Letter of Credit on such date or (B) it elects to have such Letter of
Credit issued on such date in a different Agreed Currency, as the case may be,
in which the denomination of such Letter of Credit would in the reasonable
opinion of the applicable Issuing Bank and the Administrative Agent be
practicable and in face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit, as
the case may be.
SECTION 2.22.     Judgment Currency. If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender, any Issuing Bank or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency and to the fullest extent permitted by law, be discharged
only to the extent that on the Business Day following receipt by such Lender,
Issuing Bank or the Administrative Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or the Administrative
Agent (as the case may be) may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to such Lender, Issuing Bank or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender, Issuing Bank or the Administrative Agent, as
the case may be, against such loss, and if the amount of the specified currency
so purchased exceeds (a) the sum originally due to any Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such




58



--------------------------------------------------------------------------------





excess as a disproportionate payment to a Lender under Section 2.18, such Lender
or the Administrative Agent, as the case may be, agrees to remit such excess to
such Borrower.
SECTION 2.23.     Liability of Foreign Subsidiary Borrower. The parties intend
that this Agreement shall in all circumstances be interpreted to provide that
the Foreign Subsidiary Borrower is liable only for Loans made to the Foreign
Subsidiary Borrower, interest on such Loans, the Foreign Subsidiary Borrower’s
reimbursement obligations with respect to any Letter of Credit issued for its
account and its ratable share of any of the other Obligations, including,
without limitation, general fees, reimbursements and charges hereunder and under
any other Loan Document that are attributable to it. The liability of the
Foreign Subsidiary Borrower for the payment of any of the Obligations or the
performance of its covenants, representations and warranties set forth in this
Agreement and the other Loan Documents shall be several from but not joint with
the Obligations of the Company or any Domestic Subsidiary (including, for this
purpose, any Foreign Subsidiary that is a disregarded entity of a U.S. Person
for U.S. federal income tax purposes). Nothing in this Section 2.23 is intended
to limit, nor shall it be deemed to limit, any of the liability of the Company
for any or all of the Obligations, whether in its primary capacity as a
Borrower, pursuant to its joint and several liability for the obligations of LC
Account Parties under Section 2.06, pursuant to its guaranty obligations set
forth in Article IX, at law or otherwise.
SECTION 2.24.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)     fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)     any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 6.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 8.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, to cash collateralize
the Issuing Banks’ LC Exposure with respect to such Defaulting Lender in
accordance with this Section; fourth, as the Company may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender,
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to any Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its




59



--------------------------------------------------------------------------------





appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;
(c)     the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.02); provided, that, except as
otherwise provided in Section 8.02, this clause (c) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, consent, waiver or other
modification requiring the consent of “such Lender” or each Lender directly
affected thereby pursuant to clauses (i), (ii) or (iii) in the first proviso in
Section 8.02(b).
(d)     if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)     all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause the Dollar Amount of such non-Defaulting Lender’s
Revolving Credit Exposure to exceeds its Commitment and LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments;
(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, within three (3) Business Days following notice by the
Administrative Agent (x) first, the applicable Borrower shall prepay such
Swingline Exposure and (y) second, the Company shall cash collateralize for the
benefit of the Issuing Banks only the Company’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)     if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and




60



--------------------------------------------------------------------------------





(v)     if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
(e)     so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrower in
accordance with Section 2.24(d), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.24(d)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the applicable Issuing Bank, as the case may be, shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to the Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.25.     Extension of Maturity Date.
(a)     The Company may, by delivering an Extension Request to the
Administrative Agent (who shall promptly deliver a copy to each of the Lenders),
not less than thirty (30) days in advance of the Maturity Date in effect at such
time (the “Existing Maturity Date”), request that the Lenders extend the
Existing Maturity Date to the first anniversary of such Existing Maturity Date.
Each Lender, acting in its sole discretion, shall, by written notice to the
Administrative Agent given not later than the date that is fifteen (15) days
prior to the Existing Maturity Date, or if such date is not a Business Day, the
immediately following Business Day (the “Response Date”), advise the
Administrative Agent in writing whether or not such Lender agrees to the
requested extension. Each Lender that advises the Administrative Agent that it
will not extend the Existing Maturity Date is referred to herein as a
“Non-Extending Lender”; provided, that any Lender that does not advise the
Administrative Agent of its consent to such requested extension by the Response
Date and any Lender that is a Defaulting Lender on the Response Date shall be
deemed to be a Non-Extending Lender. The Administrative Agent shall notify the
Company, in writing, of the Lenders’ elections promptly




61



--------------------------------------------------------------------------------





following the Response Date. The election of any Lender to agree to such an
extension shall not obligate any other Lender to so agree. The Maturity Date may
be extended no more than two times pursuant to this Section 2.25.
(b)     (i) If, by the Response Date, Lenders holding Commitments that aggregate
50% or more of the total Commitments shall constitute Non-Extending Lenders,
then the Existing Maturity Date shall not be extended and the outstanding
principal balance of all Loans and other amounts payable hereunder shall be
payable, and the Commitments shall terminate, on the Existing Maturity Date in
effect prior to the Extension Request.
(i)     If (and only if), by the Response Date, Lenders holding Commitments that
aggregate more than 50% of the total Commitments shall have agreed to extend the
Existing Maturity Date (each such consenting Lender, an “Extending Lender”),
then effective as of the Existing Maturity Date, the Maturity Date for such
Extending Lenders shall be extended to the first anniversary of the Existing
Maturity Date (subject to satisfaction of the conditions set forth in Section
2.25(d). In the event of such extension, the Commitment of each Non-Extending
Lender shall terminate on the Existing Maturity Date in effect for such
Non-Extending Lender prior to such extension and the outstanding principal
balance of all Loans and other amounts payable hereunder to such Non-Extending
Lender shall become due and payable on such Existing Maturity Date and, subject
to Section 2.25(c) below, the total Commitments hereunder shall be reduced by
the Commitments of the Non-Extending Lenders so terminated on such Existing
Maturity Date.
(c)     In the event of any extension of the Existing Maturity Date pursuant to
Section 2.25(b)(ii), the Company shall have the right on or before the Existing
Maturity Date, at its own expense, to require any Non-Extending Lender to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 8.04, all its interests, rights (other than
its rights to payments pursuant to Section 2.15, Section 2.16, Section 2.17 or
Section 8.03 arising prior to the effectiveness of such assignment) and
obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-Extending Lender by the Company, which may
include any existing Lender (each a “Replacement Lender”), provided that (i)
such Replacement Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent, each Issuing Bank and the Swingline
Lender (such approvals to not be unreasonably withheld or delayed) to the extent
the consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender would be required to effect an assignment under Section 8.04(b), (ii)
such assignment shall become effective as of a date specified by the Company
(which shall not be later than the Existing Maturity Date in effect for such
Non-Extending Lender prior to the effective date of the requested extension) and
(iii) the Replacement Lender shall pay to such Non-Extending Lender in
immediately available funds on the effective date of such assignment the
principal of and interest accrued to the date of payment on the outstanding
principal amount Loans made by it hereunder and all other amounts accrued and
unpaid for its account or otherwise owed to it hereunder on such date.
(d)     As a condition precedent to each such extension of the Existing Maturity
Date pursuant to Section 2.25(b)(ii), the Company shall (i) deliver to the
Administrative Agent a certificate of the Company dated as of the Existing
Maturity Date signed by a Responsible Officer of the Company certifying that, as
of such date, both before and immediately after giving effect to such extension,
(A) the representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct and (B) no Default shall have occurred and
be continuing and (ii) first make such prepayments of the outstanding Loans and
second provide such cash collateral (or make such other arrangements
satisfactory to the applicable Issuing Bank) with respect to the outstanding
Letters of Credit as shall be required such that, after giving effect to the
termination of the Commitments of the Non-Extending Lenders pursuant to Section
2.25(b) and any




62



--------------------------------------------------------------------------------





assignment pursuant to Section 2.25(c), the aggregate Revolving Credit Exposure
less the face amount of any Letter of Credit supported by any such cash
collateral (or other satisfactory arrangements) so provided does not exceed the
aggregate amount of Commitments being extended.
For the avoidance of doubt, (i) no consent of any Lender (other than the
existing Lenders participating in the extension of the Existing Maturity Date)
shall be required for any extension of the Maturity Date pursuant to this
Section 2.25 and (ii) the operation of this Section 2.25 in accordance with its
terms is not an amendment subject to Section 8.02.
ARTICLE III    

Representations and Warranties
The Company (and to the extent applicable thereto, the Foreign Subsidiary
Borrower) represents and warrants to the Lenders that:
SECTION 3.01.     Corporate Existence and Power. The Company and the Foreign
Subsidiary Borrower are duly organized, validly existing and in good standing
under the laws of their respective jurisdiction of formation, and have all
requisite powers and all material governmental licenses, authorizations,
consents and approvals required to carry on their businesses, considered as a
whole, substantially as now conducted. The “centre of main interests” (as that
term is used in the Council Regulation (EC) n°2015/848 of 20 May 2015 on
insolvency proceedings) of the Foreign Subsidiary Borrower is in Luxembourg, and
the Foreign Subsidiary Borrower has no “establishment” (as that term is used in
the Council Regulation (EC) n°2015/848 of 20 May 2015 on insolvency proceedings)
outside Luxembourg.
SECTION 3.02.     Corporate and Governmental Authorization; No Contravention;
Filing; No Immunity.
(a)     The execution, delivery and performance by the Company and the Foreign
Subsidiary Borrower of each Loan Document to which it is a party, are within the
Company’s and the Foreign Subsidiary Borrower’s respective corporate or other
like powers, have been duly authorized by all necessary corporate or other like
action, require no action by or in respect of, or filing with, any Governmental
Authority (except filings under the Securities Exchange Act of 1934) and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws or other
constitutive documents of the Company or the Foreign Subsidiary Borrower or of
(i) any material agreement, indenture or instrument binding upon the Company or
the Foreign Subsidiary Borrower (which, for the avoidance of doubt, shall be
deemed to include any agreement, indenture or instrument evidencing Material
Obligations), or (ii) any material judgment, injunction, order, decree or other
instrument binding upon the Company or the Foreign Subsidiary Borrower, or
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries.
(b)     To ensure the enforceability or admissibility in evidence of any Loan
Document, it is not necessary that such Loan Document be filed or recorded with
any court or other authority in Luxembourg or that any stamp or similar tax be
paid to or in respect of such Loan Document, except that the registration of a
Loan Document may be ordered and a registration fee might become payable if and
when such Loan Document is adduced as evidence in a Luxembourg Court or another
Luxembourg public authority (“autorité constituée”) or the registration of the
Loan Documents (and/or any documents in connection therewith) with the
Administration de l’Enregistrement et des Domaines in Luxembourg may be required
in the case of legal proceedings before Luxembourg court (if competent). The
qualification by any Lender or the Administrative Agent for admission to do
business under the laws of Luxembourg does not constitute a condition to, and




63



--------------------------------------------------------------------------------





the failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with any Loan Document or the
enforcement of any such right, privilege, or remedy against the Foreign
Subsidiary Borrower. The performance by any Lender or the Administrative Agent
of any action required or permitted under any Loan Document will not (i) violate
any law or regulation of Luxembourg or any political subdivision thereof, (ii)
result in any tax or other monetary liability to such party pursuant to the laws
of Luxembourg or political subdivision or taxing authority thereof (other than
taxes on the overall net income of such Lender or its applicable lending office
or franchise or similar taxes imposed by Luxembourg to the extent such Lender or
its applicable lending office shall be situated in Luxembourg), or (iii) violate
any rule or regulation of any federation or organization or similar entity of
which Luxembourg is a member, except such violations or liabilities, or
increases thereof which individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
(c)     Neither the Foreign Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
The Foreign Subsidiary Borrower’s execution and delivery of the Loan Documents
to which it is a party constitute, and the exercise of its rights and
performance of and compliance with its obligations under such Loan Document will
constitute, private and commercial acts done and performed for private and
commercial purposes.
SECTION 3.03.     Binding Effect. The Loan Documents to which each Borrower is a
party have been duly executed and delivered by such party and constitute legal,
valid and binding obligations of such party, enforceable against such party in
accordance with their respective terms, except as the same may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
by general principles of equity.
SECTION 3.04.     Financial Information.
(a)     The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of December 31, 2018 and the related consolidated statements of
income and cash flows for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP and set forth in the Company’s 2018 Form 10-K fairly
present, in conformity with GAAP, the consolidated financial position of the
Company and its Consolidated Subsidiaries as of such date and the consolidated
results of their operations and their cash flows for such Fiscal Year.
(b)     Except as disclosed in the Company’s 2018 Form 10-K (but not including
any general risk factors specified in such disclosure), no Material Adverse
Change has occurred or is continuing.
SECTION 3.05.     Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
Governmental Authority (i) which, except as disclosed in the Company’s 2018 Form
10-K (but not including any general risk factors included in such disclosure),
in the reasonable opinion of the Company, has resulted in or is likely to result
in a Material Adverse Change or (ii) which in any manner draws into question the
validity of any Loan Document.
SECTION 3.06.     Compliance with ERISA. Each member of the ERISA Group (i) has
satisfied the minimum funding standards of Section 302(a) of ERISA and Section
412(a) of the Code with respect to each Plan and (ii) is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Plan. Except as would not reasonably be expected to result
in a Material Adverse Effect, each Benefit Arrangement and each Plan which is
intended to be qualified under Section 401(a) of the Code as currently in effect
has been determined to be so qualified and,




64



--------------------------------------------------------------------------------





to the Company’s knowledge, no event has taken place which could reasonably be
expected to cause the loss of such qualified status. No member of the ERISA
Group has (x) sought a waiver of the minimum funding standard under Section
412(c) of the Code in respect of any Plan, (y) failed to make any contribution
or payment to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement, or made any amendment to any Plan or Benefit Arrangement, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Code, in each case securing an amount greater
than $10,000,000 or (z) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA which
could materially adversely affect the business, consolidated financial position
or consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole.
SECTION 3.07.     Environmental Matters. In the ordinary course of its business,
the Company conducts appropriate reviews of the effect of Environmental Laws on
the business, operations and properties of the Company and its Subsidiaries, in
the course of which it identifies and evaluates pertinent liabilities and costs
(including, without limitation, capital or operating expenditures required for
clean-up or closure of properties presently or previously owned or for the
lawful operation of its current facilities, required constraints or changes in
operating activities, and evaluation of liabilities to third parties, including
employees, together with pertinent costs and expenses). On the basis of this
review, the Company has reasonably concluded that Environmental Laws are not
likely to have a Material Adverse Effect.
SECTION 3.08.     Taxes. United States Federal income tax returns of the Company
and its Subsidiaries have been examined and closed through the Fiscal Year ended
December 31, 2018. The Company and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes shown as due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
except such taxes, if any, as are being contested in good faith and as to which,
in the opinion of the Company, adequate reserves have been provided in
accordance with GAAP.
SECTION 3.09.     Not an Investment Company. The Company is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
SECTION 3.10.     Compliance with Laws. The Company complies, and has caused
each Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, Luxembourg Domiciliary Law, Environmental Laws
and ERISA and the rules and regulations thereunder), except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings, (ii) no officer of the Company is aware that the Company or the
relevant Subsidiary has failed to comply therewith or (iii) the Company has
reasonably concluded that failure to comply is not likely to have a Material
Adverse Effect.
SECTION 3.11.     Foreign Employee Benefit Matters. (a) Each Foreign Employee
Benefit Plan is in compliance with all laws, regulations and rules applicable
thereto and the respective requirements of the governing documents for such
Plan; (b) there are no deficiencies in contributions, payments or other funding
required of the Company and its Subsidiaries by applicable law or the governing
plan documents with respect to any governmental or statutory Foreign Pension
Plan, and the present value of the aggregate accumulated benefit obligations
under all other Foreign Pension Plans does not exceed the current fair market
value of the assets held in the trusts for such Plans; and (c) there are no
actions, suits or claims pending or, to the knowledge of the Company and its
Subsidiaries, threatened against the Company or any Subsidiary of it or any
member of the ERISA Group with respect to any Foreign Employee Benefit Plan,
except in each case where such failure to comply, deficiencies, excess
obligations, absence of reserves, or actions, suits or claims would not
individually or in the aggregate have a Material Adverse Effect.




65



--------------------------------------------------------------------------------





SECTION 3.12.     Properties. (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(a)     Each of the Company and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.13.      Disclosure. (a) Neither the Information Memorandum nor any of
the other reports, financial statements, certificates or other written
information furnished by or on behalf of the Company or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading as of the date when furnished; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions reasonably
believed by the Company to be reasonable at the time (it being recognized that
actual results during the period or periods covered by any such projections may
differ from the projected results and the differences may be material).
(b) As of the Effective Date, to the knowledge of the Company, the information
included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all material respects.
SECTION 3.14.     Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.15.     No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.16.     Anti-Corruption Laws and Sanctions. The Company has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and, to the knowledge of
the Company its directors, officers, employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Company, any Subsidiary or to the knowledge of the Company or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. Any provision of this Section 3.16
shall not apply to any Person if and to the extent that it is or would be
unenforceable by or in respect of that Person by reason of breach of any
applicable Blocking Law.
SECTION 3.17.     EEA Financial Institutions. No Borrower is an EEA Financial
Institution.




66



--------------------------------------------------------------------------------





ARTICLE IV    

Conditions
SECTION 4.01.     Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.02):
(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Kenneth G. Cole, Vice President, General Counsel and Secretary of
the Company, and (ii) Davis Polk & Wardwell LLP, outside counsel for the
Borrowers, both of which shall be in form and covering such other matters
relating to the Borrowers, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrowers hereby request such
counsel to deliver such opinion.
(c)     The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Linklaters LLP, Luxembourg counsel for the Foreign Subsidiary Borrower,
in form and covering such other matters relating to the Foreign Subsidiary
Borrower, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. The Foreign Subsidiary Borrower hereby requests such
counsel to deliver such opinion.
(d)     The Lenders shall have received (i) audited consolidated financial
statements of the Company for the two most recent fiscal years ended prior to
the Effective Date as to which such financial statements are available, (ii)
unaudited interim consolidated financial statements of the Company for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph and completed at least 45
days prior to the Effective Date and as to which such financial statements are
publicly available and (iii) financial statement projections through and
including the Company’s 2023 fiscal year, together with such information
relating to such projections as the Administrative Agent and the Lenders shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).
(e)     The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.
(f)     The Administrative Agent and each requesting Lender shall have received,
at least five days prior to the Effective Date and to the extent requested by
any of the Lenders, (i) all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, and (ii) to the
extent any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial




67



--------------------------------------------------------------------------------





Ownership Certification in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the conditions
set forth in this clause (f) shall be deemed to be satisfied).
(g)     The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(h)     The Administrative Agent shall have received evidence satisfactory to it
that the commitments under the Existing Credit Agreement shall have been
terminated and cancelled and all indebtedness and other outstanding payment
obligations thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Revolving Loans and except in the case of the
Existing Letters of Credit deemed to be reissued under Section 2.06 of this
Agreement; provided, however, that all fees owing in respect of such Existing
Letters of Credit under the Existing Credit Agreement shall be repaid in full).
(i)     The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least two (2) Business Days prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)     The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any such representation or warranty already qualified by “Material Adverse
Effect” or materiality, in all respects) on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except for any representation and warranty made as of a
specific date, in which case such representation and warranty shall have been
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by “Material Adverse Effect” or
materiality, in all respects) as of such date; provided that the representations
and warranties set forth in Sections 3.04(b) and 3.05 shall only be made on (i)
the Effective Date, (ii) the date of any extension of the Maturity Date pursuant
to Section 2.25 or (iii) the date of any increase to the Commitments pursuant to
Section 2.20).
(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V    

Covenants




68



--------------------------------------------------------------------------------





Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full in
cash and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:
SECTION 5.01.     Information. The Company will furnish to the Administrative
Agent for distribution to each of the Lenders (including, if so desired, by
means of electronic communications in accordance with Section 8.01):
(a)     as soon as available and in any event within the earlier of (i)
ninety-five (95) days after the end of each Fiscal Year and (ii) the date on
which the following items are required to be delivered to the SEC, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of income
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing, whose report shall be without material qualification;
(b)     as soon as available and in any event within the earlier of (i) fifty
(50) days after the end of each of the first three quarters of each Fiscal Year
and (ii) the date on which the following items are required to be delivered to
the SEC, a condensed consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such quarter, the related condensed
consolidated statement of income for such quarter and the related condensed
consolidated statements of income and cash flows for the portion of such Fiscal
Year ended at the end of such quarter, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail and certified, to the best of his or her
knowledge (subject to normal year-end adjustments), as to fairness of
presentation, and consistency with GAAP (except for changes concurred in by the
Company’s independent public accountants) by a Financial Officer of the Company;
(c)     simultaneously with the delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Financial
Officer of the Company (i) setting forth in reasonable detail the calculations
required to establish whether the Company was in compliance with the
requirements of Sections 5.07 to 5.09, inclusive, on the date of such financial
statements, (ii) stating, to the best of his or her knowledge, whether any
Default exists on the date of such certificate and (iii) if any Default then
exists, setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;
(d)     within ten (10) days after any officer of the Company becomes aware of
the existence of any Default, unless such Default shall have been cured before
the end of such ten (10) day period, a certificate of a Financial Officer of the
Company setting forth the details of such Default and the action which the
Company is taking or proposes to take with respect thereto;
(e)     promptly upon the filing thereof, copies of all reports on Forms 10-K,
10-Q and 8-K and similar regular and periodic reports which the Company shall
have filed with the SEC;
(f)     if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete




69



--------------------------------------------------------------------------------





or partial withdrawal liability under Title IV of ERISA or notice that any
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 305 of ERISA), is insolvent or has been terminated, a copy of such
notice, (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412(c) of the Code, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of a Financial Officer of the Company setting forth details as to
such occurrence and action, if any, which the Company or applicable member of
the ERISA Group is required or proposes to take; provided that no such notice or
certificate shall be required unless the aggregate unpaid actual or potential
liability of members of the ERISA Group involved in all events referred to in
clauses (i) through (vii) above of which officers of the Company have obtained
knowledge and have not previously reported under this subsection (f) exceeds
$25,000,000; and
(g)     from time to time (i) such additional information regarding the
financial position or business of the Company as the Administrative Agent, at
the request of any Lender, or any Issuing Bank may reasonably request and (2)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation.
SECTION 5.02.     Existence; Conduct of Business. Each Borrower will do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence (provided that the foregoing shall not prohibit any
merger or consolidation permitted under Section 5.10). Each Borrower will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the Company has reasonably concluded that the failure to comply is
not likely to have a Material Adverse Effect.
SECTION 5.03.     Compliance with Laws. The Company will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, Luxembourg Domiciliary Law, Environmental Laws
and ERISA and the rules and regulations thereunder) except where (i) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings, (ii) no officer of the Company is aware that the Company or any
Subsidiary has failed to comply therewith or (iii) the Company has reasonably
concluded that failure to comply is not likely to have a Material Adverse
Effect. The Company will maintain in effect policies and procedures reasonably
designed to promote compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. Any provision of this Section 5.03 shall not apply to
any Person if and to the extent that it is or would be unenforceable by or in
respect of that Person by reason of breach of any applicable Blocking Law.
SECTION 5.04.     Use of Proceeds. The Borrowers shall use the proceeds of the
Loans to provide funds for general corporate purposes, including, but not
limited to, acquisitions, refinancing of the Existing Credit Agreement and
working capital purposes. None of the proceeds of the Loans made under this
Agreement will be used in violation of any applicable law or regulation
(including, without limitation, Regulation T, U or X of the Board). Margin stock
(as defined under Regulation U) does not and will not




70



--------------------------------------------------------------------------------





constitute more than 25% of the value of the consolidated assets of the Company
and its Consolidated Subsidiaries. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use directly, or knowingly indirectly,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto; it being understood that such covenant shall not apply to the Foreign
Subsidiary Borrower, which is organized in a Member State of the European Union
if and to the extent that the expression of, or compliance with, or receipt or
acceptance of, such covenant would breach any provision of Council Regulation EC
No. 2271/96, as amended from time to time, or breach any applicable implementing
legislation. Any provision of this Section 5.04 shall not apply to any Person if
and to the extent that it is or would be unenforceable by or in respect of that
Person by reason of breach of any applicable Blocking Law.
SECTION 5.05.     Maintenance of Properties; Insurance. (a) The Company will,
and will cause each of its Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the Company has reasonably
concluded that failure to comply is not likely to have a Material Adverse
Effect.
(a)     The Company and its Consolidated Subsidiaries considered as a whole will
maintain with financially sound and reputable insurance companies insurance in
such amounts and covering such risks as is consistent with sound business
practice, and the Company will furnish to the Administrative Agent upon request
full information as to the insurance carried; provided, that the Company and its
Subsidiaries may self-insure to the extent the Company reasonably determines
that such self insurance is consistent with prudent business practice.
SECTION 5.06.     Books and Records; Inspection. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries, in all material respects, are made of all
material dealings and transactions in relation to its business and activities.
The Company will, and will cause each Subsidiary to, permit the Administrative
Agent, on behalf of itself or any requesting Lender, by its representatives and
agents, to inspect any of the property, books and financial records of the
Company and each Subsidiary, to examine and make copies of the books of accounts
and other financial records of the Company and each Subsidiary, and to discuss
the affairs, finances and accounts of the Company and each Subsidiary with, and
to be advised as to the same by, their respective officers at such times and
intervals, having due regard for the ongoing business of the Company and its
Subsidiaries, as the Administrative Agent, on behalf of itself or any requesting
Lender, may reasonably request; provided, however, that if no Event of Default
has occurred and is continuing no more than one such inspection per calendar
year shall be conducted.
SECTION 5.07.     Financial Covenants.
(a)     Minimum Interest Coverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its Fiscal Quarters, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive Fiscal Quarters ending with the end of such Fiscal Quarter,
to be less than 2.50 to 1.00.
(b)     Maximum Net Leverage Ratio. The Company will not permit the ratio,
determined as of the end of each of its Fiscal Quarters, of (i) Net Consolidated
Debt as of the last day of such Fiscal




71



--------------------------------------------------------------------------------





Quarter to (ii) Consolidated EBITDA for the period of four (4) consecutive
Fiscal Quarters ending with the end of such Fiscal Quarter to exceed 4.00 to
1.00.
SECTION 5.08.     Limitations on Subsidiary Debt.
(a)     The Company will not at any time permit any Consolidated Subsidiary to
create, incur, issue, guarantee, assume or suffer to exist any Debt if,
immediately after giving effect thereto, the aggregate outstanding amount of
Debt (determined at that time) of all Consolidated Subsidiaries (other than Debt
owed to the Company or one or more other Consolidated Subsidiaries) would exceed
the greater of (i) 12.5% of Consolidated Tangible Assets (calculated as of the
last day of the most recently ended Fiscal Quarter) and (ii) $500,000,000.
(b)     Subsection (a) above shall not prevent (i) a Consolidated Subsidiary
from creating, incurring, issuing, guaranteeing or assuming Debt for the purpose
of extending, renewing or Refunding an equal or greater principal amount of Debt
then outstanding of such Consolidated Subsidiary; provided, that subsection (a)
shall apply to the extent that the aggregate principal amount of any such
extending, renewing or Refunding Debt exceeds the aggregate principal amount of
the Debt being extended, renewed or refunded, or (ii) the creation, incurrence,
issuance, guarantee or assumption of Debt owed to or owned by the Company or a
Consolidated Subsidiary. For purposes of 5.08, Debt of a Person (herein defined
as “Refunding Debt”) is deemed to be for the purpose of “Refunding” other Debt
of such Person if and to the extent that (i) no later than five (5) Business
Days after the Refunding Debt is incurred, the Company delivers to the
Administrative Agent written notice stating that the purpose of such Debt is to
refund outstanding Debt and specifying the Debt to be refunded, (ii) the
proceeds of such Refunding Debt are held in the form of cash or Permitted Cash
Equivalent Investments (free of any Lien except a Lien securing the specified
Debt to be refunded) until such specified Debt is repaid and (iii) such
specified Debt to be refunded is repaid within one hundred fifty (150) days
after the Refunding Debt is incurred; it being understood and agreed that to the
extent that the specified Debt is not so repaid within one hundred fifty (150)
days after the Refunding Debt is originally incurred, the Refunding Debt shall
be deemed to be incurred as Debt for the purposes of Section 5.08(a) on the one
hundred fifty-first (151st) day after such original incurrence.
SECTION 5.09.     Negative Pledge. Neither the Company nor any Consolidated
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:
(a)     any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof provided that the aggregate amount of Debt or other
obligations secured thereby does not exceed $50,000,000;
(b)     any Lien existing on any asset of any entity at the time such entity
becomes a Consolidated Subsidiary and not created in contemplation of such
event; provided that the obligations secured by such Lien are not increased and
are not secured by any additional assets;
(c)     any Lien on any asset securing Debt incurred or assumed solely for the
purpose of financing all or any part of the cost of acquiring such asset (or
acquiring a corporation or other entity which owned such asset); provided that
such Lien attaches to such asset concurrently with or within ninety (90) days
after such acquisition;
(d)     any Lien on any asset of any entity existing at the time such entity is
merged or consolidated with or into the Company or a Consolidated Subsidiary and
not created in contemplation of




72



--------------------------------------------------------------------------------





such event; provided that the obligations secured by such Lien are not increased
and are not secured by any additional assets;
(e)     any Lien existing on any asset prior to the acquisition thereof by the
Company or a Consolidated Subsidiary and not created in contemplation of such
acquisition; provided that the obligations secured by such Lien are not
increased and are not secured by any additional assets;
(f)     any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing subsections of
this Section; provided that such Debt is not increased and is not secured by any
additional assets;
(g)     any Lien in favor of the holder of indebtedness (or any Person or entity
acting for or on behalf of such holder) arising pursuant to any order of
attachment, distraint or similar legal process arising in connection with court
proceedings so long as the execution or other enforcement thereof is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings and no Default under Section 6.01(k) shall have occurred
and is continuing in connection therewith;
(h)     Liens incidental to the normal conduct of its business or the ownership
of its assets which (i) do not secure Debt, (ii) do not secure any obligation in
an amount exceeding $150,000,000 and (iii) do not in the aggregate materially
detract from the value of the assets of the Company and its Consolidated
Subsidiaries taken as a whole or in the aggregate materially impair the use
thereof in the operation of the business of the Company and its Consolidated
Subsidiaries taken as a whole;
(i)     Liens incurred pursuant to Section 2.06(j) or 2.24(c)(ii); and
(j)     Liens securing Debt which are not otherwise permitted by the foregoing
subsections of this Section; provided that the aggregate outstanding principal
amount of Debt secured by all such Liens shall not at any time exceed the
greater of (i) 5% of Consolidated Tangible Assets (calculated as of the last day
of the most recently ended Fiscal Quarter) and (ii) $200,000,000.
SECTION 5.10.     Consolidations, Mergers and Sale of Assets.
(a)     Neither the Company nor the Foreign Subsidiary Borrower will directly or
indirectly sell, lease, transfer or otherwise dispose of all or substantially
all of its assets, or merge or consolidate with any other Person, or acquire any
other Person through purchase of assets or capital stock, unless either (i) the
Company or the Foreign Subsidiary Borrower, as applicable, shall be the
continuing or surviving corporation or (ii) the successor or acquiring
corporation (if other than the Company or the Foreign Subsidiary Borrower, as
applicable) shall be a corporation organized under the laws of (x) one of the
States of the United States of America in the case of a merger or consolidation
of the Company, or (y) the Grand Duchy of Luxembourg in the case of a merger or
consolidation of the Foreign Subsidiary Borrower, and shall assume, by a writing
reasonably satisfactory in form and substance to the Required Lenders, all of
the obligations of the Company or the Foreign Subsidiary Borrower, as
applicable, under this Agreement, including all covenants herein and therein
contained, in which case such successor or acquiring corporation shall succeed
to and be substituted for the Company or the Foreign Subsidiary Borrower, as
applicable, with the same effect as if it had been named herein as a party
hereto.
(b)     No disposition of assets, merger, consolidation or acquisition referred
to in subsection (a) of this Section shall be permitted if, immediately after
giving effect thereto, any Default would exist under any of the terms or
provisions of this Agreement.




73



--------------------------------------------------------------------------------





ARTICLE VI    

Events of Default
SECTION 6.01.     Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)     any Borrower shall fail to pay (i) when due any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement or (ii) within
five (5) days of the due date thereof, any interest, fees or other amounts
payable under this Agreement;
(b)     the Company or, if applicable, the Foreign Subsidiary Borrower shall
fail to observe or perform any covenant contained in the first sentence of
Section 5.02, Section 5.04 or Sections 5.07 to 5.10, inclusive;
(c)     the Company shall fail to observe or perform its guaranty of the
Guaranteed Obligations pursuant to Article IX hereof;
(d)     the Company or the Foreign Subsidiary Borrower shall fail to observe or
perform (i) any covenant in Section 5.01(d) for five (5) days after written
notice thereof has been given to the Company by the Administrative Agent at the
request of any Lender or (ii) any covenant or agreement contained in this
Agreement or any other Loan Document (other than those covered by subsection (a)
or (b) above or clause (i) of this subsection (d)) for thirty (30) days after
written notice thereof has been given to the Company by the Administrative Agent
at the request of any Lender;
(e)     any representation, warranty, certification or statement made by the
Company or the Foreign Subsidiary Borrower in this Agreement or any amendment
hereof or in any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed to have been made; provided that, if any
representation and warranty deemed to have been made by the Company or the
Foreign Subsidiary Borrower pursuant to the last sentence of Section 4.01 as to
the satisfaction of the condition of borrowing set forth in Section 4.01(b)
shall have been incorrect solely by reason of the existence of a Default of
which the Company was not aware when such representation and warranty was deemed
to have been made and which was cured before or promptly after the Company
became aware thereof, then such representation and warranty shall be deemed not
to have been incorrect in any material respect;
(f)     the Company or any of its Consolidated Subsidiaries shall fail to make
one or more payments in respect of any Material Obligations (other than Acquired
Debt in an aggregate outstanding principal amount not exceeding $150,000,000)
when due or within any applicable grace period, and such failure has not been
waived;
(g)     any event or condition occurs, or the Company or any Consolidated
Subsidiary shall fail to observe or perform any term, covenant or agreement
contained in any instrument or agreement (other than this Agreement) by which it
is bound relating to Debt, obligations under Swap Agreements and/or Off-Balance
Sheet Liabilities (other than Acquired Debt in an aggregate outstanding
principal amount not exceeding $150,000,000), and the effect of all such
failures, events and conditions is to cause the maturity of any Material
Obligations to be accelerated or to permit (any applicable period of grace
having expired and any required notice having been given) the holder or holders
of any Material Obligations (or any Person acting on their behalf) to accelerate
the maturity thereof, or to require the prepayment, repurchase, redemption




74



--------------------------------------------------------------------------------





or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to Debt that becomes due as a result of the voluntary
sale or transfer of any property or assets;
(h)     (i) the Company or any Significant Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property under any such law, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it under any such
law, or shall make a general assignment for the benefit of creditors, or shall
fail generally to pay its debts as they become due, or a resolution shall be
adopted by either the shareholders or the board of directors of such corporation
to authorize any of the foregoing; or (ii) any Foreign Borrower Insolvency Event
shall have occurred;
(i)     an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary in any United States Federal court or
other court of competent jurisdiction seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property under any such law, and in each case such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or an order for relief shall be entered against the
Company or any Significant Subsidiary as debtors under the federal bankruptcy
laws as now or hereafter in effect;
(j)     any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $3,000,000 which it shall have become liable to
pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Liabilities in excess of
$75,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed under Section 4042 of ERISA to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation or obligations in excess of $75,000,000 or; the institution
by the PBGC or any similar foreign Governmental Authority of proceedings to
terminate a Foreign Pension Plan which could reasonably be expected to subject
the Company and its Subsidiaries, taken as a whole, to liability in excess of
$75,000,000 (a “Material Foreign Pension Plan”); or a foreign Governmental
Authority shall appoint or institute proceedings to appoint a trustee to
administer any Material Foreign Pension Plan in place of the existing
administrator in connection with a plan termination; provided that no Event of
Default shall exist under this subsection (j) with respect to any Prior Plan
unless it is reasonably likely that one or more members of the ERISA Group is
liable with respect to the relevant Unfunded Liabilities or current payment
obligation or obligations, as the case may be;
(k)     a judgment or order for the payment of money in excess of $150,000,000
shall be rendered against the Company or any Subsidiary and such judgment or
order shall continue unsatisfied and unstayed for a period of forty-five (45)
days;
(l)     any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning




75



--------------------------------------------------------------------------------





of Rule 13d-3 promulgated by the SEC under said Act) of 30% or more of the
outstanding shares of common stock of the Company; or during any period of 12
consecutive months, occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither (i)
members of the board of directors on the first day of such period, (ii)
nominated, appointed or approved for election by persons referred to in clause
(i) constituting at the time of such nomination, appointment or approval at
least a majority of such board nor (iii) nominated, appointed or approved for
election by directors referred to in clauses (i) and (ii) constituting at the
time of such nomination, election or approval at least a majority of such board;
or the Company shall cease to be (directly or through its wholly-owned
Subsidiaries) the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
promulgated by the SEC under the Securities Exchange Act of 1934) directly or
indirectly of at least 100% of the voting power of the outstanding capital stock
of the Foreign Subsidiary Borrower ordinarily having the right to vote at an
election of directors; or
(m)     any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.
SECTION 6.02.     Application of Payments. Notwithstanding anything herein to
the contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Company or the
Required Lenders:
(a)     all payments received on account of the Obligations shall, subject to
Section 2.24, be applied by the Administrative Agent as follows:
(i)     first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 8.03 and amounts pursuant to Section
2.12(c) payable to the Administrative Agent in its capacity as such);




76



--------------------------------------------------------------------------------





(ii)     second, to payment of that portion of the Obligations constituting
fees, expenses, indemnities and other amounts (other than principal,
reimbursement obligations in respect of LC Disbursements, interest and Letter of
Credit fees) payable to the Lenders and the Issuing Banks (including fees and
disbursements and other charges of counsel to the Lenders and the Issuing Banks
payable under Section 8.03) arising under the Loan Documents, ratably among them
in proportion to the respective amounts described in this clause (ii) payable to
them;
(iii)     third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the Loans
and unreimbursed LC Disbursements, ratably among the Lenders and the Issuing
Banks in proportion to the respective amounts described in this clause (iii)
payable to them;
(iv)     fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans, unreimbursed LC Disbursements and any amounts
owing with respect to Specified Ancillary Obligations of the Foreign Subsidiary
Borrower and (B) to cash collateralize that portion of LC Exposure comprising
the undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized by the applicable Borrower pursuant to Section 2.06 or 2.24,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause (iv) payable to them; provided that (x) any
such amounts applied pursuant to subclause (B) above shall be paid to the
Administrative Agent for the ratable account of the applicable Issuing Bank to
cash collateralize Obligations in respect of Letters of Credit, (y) subject to
Section 2.06 or 2.24, amounts used to cash collateralize the aggregate amount of
Letters of Credit pursuant to this clause (iv) shall be used to satisfy drawings
under such Letters of Credit as they occur and (z) upon the expiration of any
Letter of Credit (without any pending drawings), the pro rata share of cash
collateral shall be distributed to the other Obligations, if any, in the order
set forth in this Section 6.02;
(v)     fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders and the Issuing Banks based
upon the respective aggregate amounts of all such Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and
(vi)     finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by law; and
if any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above. Notwithstanding the foregoing, amounts received hereunder shall
not be applied to any Excluded Swap Obligations of the Company.
ARTICLE VII    

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative




77



--------------------------------------------------------------------------------





Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
8.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or its counsel.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall




78



--------------------------------------------------------------------------------





apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company (provided that no consultation with the Company shall be required if an
Event of Default has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or the extent
to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as a Co-Syndication Agent or
Co-Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 8.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.




79



--------------------------------------------------------------------------------





The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Borrower, that at least one of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
In addition, unless the immediately preceding clause (i) is true with respect to
a Lender or such Lender has not provided another representation, warranty and
covenant as provided in the immediately preceding clause (iv), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of any Borrower that none of the
Administrative Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).




80



--------------------------------------------------------------------------------





The Administrative Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, bankers’ acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each Issuing Bank and each Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, each
Issuing Bank and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.




81



--------------------------------------------------------------------------------





“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.
Each Lender and Issuing Bank agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.
Each of the Lenders, the Issuing Banks and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
Nothing herein shall prejudice the right of the Administrative Agent, any Lender
or any Issuing Bank to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.


ARTICLE VIII    

Miscellaneous
SECTION 8.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)     if to any Borrower, to such Borrower c/o the Company, 17450 College
Parkway, Livonia, MI 48152, Attention of John G. Sznewajs (Telecopy No. (313)
792-6798; Telephone No. (313) 792-6044; e-mail: john_sznewajs@mascohq.com);
(ii)     if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn,
7th Floor, Chicago, IL 60603, Attention of Joshua Stapleton (Telecopy No. (844)
490-5665; e-mail: JPM.Agency.Servicing.1@JPMorgan.com and
joshua.l.stapleton@chase.com) and (B) in the case of Borrowings by the Foreign
Subsidiary Borrower or Borrowings denominated in Foreign Currencies, to JPMorgan
Chase Bank, N.A., 10 South Dearborn 7th Floor, Chicago, IL 60603, Attention of
Joshua Stapleton (Telecopy No. 844-490-5665), email: jpm.agency.cri@jpmorgan.com
and joshua.l.stapleton@chase.com);




82



--------------------------------------------------------------------------------





(iii)     if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank,
to it at JPMorgan Chase Bank, N.A., 10 S. Dearborn Street, Chicago, IL 60603
(Telecopy No. (214) 307-6874; e-mail:
Chicago.LC.Agency.Activity.Team@JPMChase.com);
(iv)     if to Citibank, N.A., in its capacity as an Issuing Bank, to it at
Citibank, N.A., 1615 Brett Road, New Castle, DE 19720, Attention of: Sathyeswar
Arumugam (Telecopy: (646) 274-5000; e-mail: GLOriginationOps@citi.com);
(v)     if to PNC Bank, National Association, in its capacity as an Issuing
Bank, to it at PNC Bank, National Association, 500 First Avenue, P7-PFSC-02-T,
Pittsburgh, PA 15219, Attention of: Milan Vrzic (Telecopy: (877) 717-9534;
e-mail: ParticipationLA24BRV@PNC.com);
(vi)     if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., in the
case of Borrowings by the Company denominated in Dollars, to JPMorgan Chase
Bank, N.A., 10 South Dearborn, 7th Floor, Chicago, IL 60603, Attention of Joshua
Stapleton (Telecopy No. (844) 490-5665; e-mail:
JPM.Agency.Servicing.1@JPMorgan.com and joshua.l.stapleton@chase.com) and (B) in
the case of Borrowings by the Foreign Subsidiary Borrower or Borrowings
denominated in Foreign Currencies, to JPMorgan Chase Bank, N.A., 10 South
Dearborn 7th Floor, Chicago, IL 60603, Attention of Joshua Stapleton (Telecopy
No. 844-490-5665), email: jpm.agency.cri@jpmorgan.com and
joshua.l.stapleton@chase.com); and
(vii)     if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)     Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e‑mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other




83



--------------------------------------------------------------------------------





communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
(c)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 8.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
(a)     Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment and Section 2.25 with respect to an extension of the Maturity
Date, and subject to Section 2.14(c), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d), or Section 6.02, in a manner that would alter the pro
rata sharing or priority of payments required thereby, without the written
consent of each Lender adversely affected thereby, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by Section
2.20 to be parties to an Incremental Term Loan Amendment, Incremental Term Loans
may be included in the determination of Required Lenders on substantially the
same basis as the Commitments and the Revolving Loans are included on the
Effective Date) or (vi) release the Company from its obligations under Article
IX without the written consent of each Lender; provided further (x) that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be and (y) any amendment to Section 2.24 shall
require the consent of the Administrative Agent, the Swingline Lender and each
Issuing Bank.




84



--------------------------------------------------------------------------------





(b)     Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
(c)     If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company, the Administrative Agent and each Issuing Bank shall agree, as
of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 8.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(d)     Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency. Both before and promptly after the execution
thereof, the Administrative Agent shall furnish a copy of such amendment,
modification or supplement to each Lender.
SECTION 8.03.     Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks™) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in connection therewith in respect of such Loans or Letters of
Credit.




85



--------------------------------------------------------------------------------





(a)     The Company shall indemnify the Administrative Agent, the Issuing Banks
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of a single firm of
counsel for all such Indemnitees, taken as a whole and, if necessary, of a
single firm of local counsel in each appropriate jurisdiction (which may include
a single firm of special counsel acting in multiple jurisdictions) for all such
Indemnitees, taken as a whole (and, solely in the case of an actual or perceived
conflict of interest where the indemnified person affected by such conflict
notifies you of the existence of such conflict and thereafter retains its own
counsel, of one other firm of counsel for each such affected Indemnitee),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by a Borrower or its respective equity holders,
Affiliates, Creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of, or the material breach of any express material obligation
of, such Indemnitee or (y) arise from any proceeding not involving any act or
omission by the Company or its Affiliates and that is brought by any Indemnitee
against any other Indemnitee (other than any proceeding brought against an
Indemnitee in its capacity as an agent, an arranger, a bookrunner or any similar
role under the Loan Documents). This Section 8.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
(b)     Each Lender severally agrees to pay any amount required to be paid by
the Company under paragraph (a) or (b) of this Section 8.03 to the
Administrative Agent, each Issuing Bank and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each, an “Agent Indemnitee”) (to
the extent not reimbursed by the Company and without limiting the obligation of
the Company to do so), ratably according to their respective Applicable
Percentage in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Applicable Percentage immediately prior to such
date), from and against any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided further
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction




86



--------------------------------------------------------------------------------





to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(c)     To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent found by a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(d)     All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
SECTION 8.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(a)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A) the Company, (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B) the Administrative Agent;
(C) each Issuing Bank; and
(D) the Swingline Lender.
(i)     Assignments shall be subject to the following additional conditions:




87



--------------------------------------------------------------------------------





(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;
provided, that the Company shall pay such assignment fee in connection with a
replacement of any Lender requested by the Company pursuant to Section 2.19(b)
or 8.02(d) of this Agreement;
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(E) no assignment shall be made to an Ineligible Institution.
For the purposes of this Section 8.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(ii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender




88



--------------------------------------------------------------------------------





thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 8.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iii)     The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(iv)     Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.05(d), 2.06(d) or (e), 2.07(b), 2.18(e) or 8.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(b)     Any Lender may, without the consent of, or notice to, any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities other than an Ineligible
Institution (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
8.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating




89



--------------------------------------------------------------------------------





Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(c)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. Notwithstanding any assignment, transfer and/or novation
permitted under, and made in accordance with the provisions of this Agreement,
any Lien and/or guarantees given under or in connection with the Loan Documents
shall be preserved, including, for the avoidance of doubt, for purposes of
articles 1278 and 1281 of the Luxembourg Civil Code (to the extent applicable).
SECTION 8.05.     Survival. All covenants, agreements, representations and
warranties made by the Borrowers in the Loan Documents and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
or any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 8.03 and Article VII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.




90



--------------------------------------------------------------------------------





SECTION 8.06.     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to (i) fees
payable to the Administrative Agent and (ii) modifications of the Letter of
Credit Commitment of an Issuing Bank constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e‑mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, in respect of documents to be signed by
entities established within the European Union, the Electronic Signature
qualifies as a “qualified electronic signature” within the meaning of the
Regulation (EU) n°910/2014 of the European parliament and of the Council of 23
July 2014 on electronic identification and trust services for electronic
transaction in the internal market as amended from time to time and provided
that nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent.
SECTION 8.07.     Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 8.08.     Right of Setoff. If (i) a payment Event of Default under
Section 6.01(a) shall have occurred and be continuing, or (ii) any other Event
of Default shall have occurred and be continuing and the Required Lenders have
consented to the following, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 8.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.




91



--------------------------------------------------------------------------------





(a)     Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan
(or if such court lacks subject matter jurisdiction, the Supreme Court of the
State of New York sitting in the Borough of Manhattan), and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document or the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Federal (to the extent permitted by
law) or New York State court. Each of the parties hereto agrees, to the fullest
extent permitted by law, that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.
(b)     Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. The Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 8.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment. Said designation and appointment shall be
irrevocable by the Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by the
Foreign Subsidiary Borrower hereunder and under the other Loan Documents shall
have been paid in full in accordance with the provisions hereof and thereof. The
Foreign Subsidiary Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in Section 8.09(b) in any federal
or New York State court sitting in New York City by service of process upon the
Company as provided in this Section 8.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) the Foreign Subsidiary Borrower at its
address set forth herein or to any other address of which the Foreign Subsidiary
Borrower shall have given written notice to the Administrative Agent (with a
copy thereof to the Company). The Foreign Subsidiary Borrower irrevocably
waives, to the fullest extent permitted by law, all claim of error by reason of
any such service in such manner and agrees that such service shall be deemed in
every respect effective service of process upon the Foreign Subsidiary Borrower
in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to the Foreign Subsidiary Borrower. To the extent the Foreign
Subsidiary Borrower has or hereafter may acquire any immunity from jurisdiction
of any court or from any legal process (whether from service or notice,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution or otherwise), the Foreign Subsidiary Borrower hereby irrevocably
waives, to the fullest extent permitted by law, such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement




92



--------------------------------------------------------------------------------





or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 8.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 8.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 8.12.     Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company (other than a Person if and to the extent that the Administrative Agent,
such Issuing Bank or such Lender has actual knowledge that such Person is acting
in violation of an obligation to maintain such information as confidential). For
the purposes of this Section, “Information” means all information received from
the Company relating to the Company or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Company and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.




93



--------------------------------------------------------------------------------





SECTION 8.13.     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies such Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Patriot Act.
SECTION 8.14.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 8.15.     No Fiduciary Duty, etc. (a)  Each Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to each Borrower with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, any
Borrower or any other person. Each Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, each Borrower acknowledges and agrees that no
Credit Party is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrowers with respect
thereto.
(a)     Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrowers and other companies with which it may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
(b)     In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrowers or their
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise. No Credit Party will use confidential information obtained
from any Borrower by virtue of




94



--------------------------------------------------------------------------------





the transactions contemplated by the Loan Documents or its other relationships
with the Borrowers in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to the Borrowers, confidential information
obtained from other companies.
SECTION 8.16.     Material Non-Public Information. (a) EACH LENDER ACKNOWLEDGES
THAT INFORMATION AS DEFINED IN SECTION 8.12 FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND
ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
(a)     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER
BORROWER AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 8.17.     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)     a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or




95



--------------------------------------------------------------------------------





(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE IX    

Company Guarantee
In order to induce the Lenders to extend credit to the Foreign Subsidiary
Borrower hereunder, but subject to the last sentence of this Article IX, the
Company hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Guaranteed
Obligations. The Company further agrees that the due and punctual payment of
such Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Guaranteed Obligations. The Company hereby irrevocably and unconditionally
agrees that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Administrative Agent, the Issuing Banks and the Lenders immediately on
demand against any cost, loss or liability they incur as a result of any other
Borrower or any of its Affiliates not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by such
Borrower under this Article IX on the date when it would have been due (but so
that the amount payable by the Company under this indemnity will not exceed the
amount which it would have had to pay under this Article IX if the amount
claimed had been recoverable on the basis of a guarantee).
The Company waives presentment to, demand of payment from and protest to the
Foreign Subsidiary Borrower of any of the Guaranteed Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Company hereunder shall not, to the fullest
extent permitted by law, be affected by (a) the failure of the Administrative
Agent, any Issuing Bank or any Lender to assert any claim or demand or to
enforce any right or remedy against any Borrower under the provisions of this
Agreement, any other Loan Document or otherwise; (b) any extension or renewal of
any of the Guaranteed Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement, or any other Loan Document or agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Guaranteed
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any; (f) any change in
the corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Guaranteed Obligations; (g) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral (if any) securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to this Agreement, any other Loan Document,
or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Obligations or otherwise
affecting any term of any of the Guaranteed Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of such Borrower or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Guaranteed Obligations or
operated as a discharge thereof) and not merely of collection, and




96



--------------------------------------------------------------------------------





waives, to the fullest extent permitted by law, any right to require that any
resort be had by the Administrative Agent, any Issuing Bank or any Lender to any
balance of any deposit account or credit on the books of the Administrative
Agent, any Issuing Bank or any Lender in favor of any Borrower or any other
Person.
The obligations of the Company hereunder shall, to the fullest extent permitted
by law, not be subject to any reduction, limitation, impairment or termination
for any reason, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of any of the Guaranteed Obligations, any
impossibility in the performance of any of the Guaranteed Obligations or
otherwise.
The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Guaranteed
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, any Issuing Bank or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a holder of Guaranteed Obligations in its
discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of the Foreign
Subsidiary Borrower to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent, any Issuing Bank or any Lender, forthwith
pay, or cause to be paid, to the Administrative Agent, any Issuing Bank or any
Lender in cash an amount equal to the unpaid principal amount of such Guaranteed
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Guaranteed Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Guaranteed Obligation
in such currency or at such place of payment shall be impossible or, in the
reasonable judgment of the Administrative Agent, any Issuing Bank or any Lender,
disadvantageous to the Administrative Agent, any Issuing Bank or any Lender in
any material respect, then, at the election of the Administrative Agent, the
Company shall, to the fullest extent permitted by law, make payment of such
Guaranteed Obligation in Dollars (based upon the applicable Equivalent Amount in
effect on the date of payment) and/or in New York, Chicago or such other
Eurocurrency Payment Office as is designated by the Administrative Agent and, as
a separate and independent obligation, shall, to the fullest extent permitted by
law, indemnify the Administrative Agent, any Issuing Bank and any Lender against
any losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against the Foreign Subsidiary Borrower arising as a result thereof by
way of right of subrogation or otherwise shall in all respects be subordinated
and junior in right of payment to the prior indefeasible payment in full in cash
of all the Guaranteed Obligations owed by the Company to the Administrative
Agent, the Issuing Banks and the Lenders.
Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Guaranteed Obligations.
[Signature Pages Follow]




97



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the day and year first
above written.
MASCO CORPORATION, as the Company
By:
/s/ David A. Chaika
 
Name: David A. Chaika
 
Title: Vice President, Treasurer and Investor Relations





Signature Page to MASCO Corporation Credit Agreement





--------------------------------------------------------------------------------







MASCO EUROPE S.À.R.L., as the Foreign Subsidiary Borrower
By:
/s/ John P. Lindow
 
Name: John P. Lindow
 
Title: Manager









Signature Page to MASCO Corporation Credit Agreement



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Issuing Bank, as the Swingline Lender and as
Administrative Agent
By:
/s/ Krys Szremski
 
Name: Krys Szremski
 
Title: Executive Director





Signature Page to MASCO Corporation Credit Agreement





--------------------------------------------------------------------------------







CITIBANK,N.A., as a Lender, as an Issuing Bank and as a Co-Syndication Agent
By:
/s/ Carolyn Kee
 
Name: Carolyn Kee
 
Title: Vice President









Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender, as an Issuing Bank and as a
Co-Syndication Agent
By:
/s/ Scott Neiderheide
 
Name: Scott Neiderheide
 
Title: Vice President













Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







DEUTSCHE BANK SECURITIES, INC., as a Co-Documentation Agent
By:
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director
 
 
By:
/s/ Sal Vitale
 
Name: Sal Vitale
 
Title: Managing Director







DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director
 
 
By:
/s/ Annie Chung
 
Name: Annie Chung
 
Title: Director









Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender and as a Co-Documentation Agent
By:
/s/ Sinan Tarlan
 
Name: Sinan Tarlan
 
Title: Authorized Signatory











Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







SUNTRUST BANK, as a Lender and as a Co-Documentation Agent
By:
/s/ Chris Hursey
 
Name: Chris Hursey
 
Title: Director











Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender and as a Co-Documentation Agent
By:
/s/ Jason Yakabu
 
Name: Jason Yakabu
 
Title: Vice President







Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender and as a Co-Documentation Agent
By:
/s/ Jonathan James
 
Name: Jonathan James
 
Title: Managing Director











Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Co-Documentation
Agent
By:
/s/ Greg Strauss
 
Name: Greg Strauss
 
Title: Director









Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







COMERICA BANK, as a Lender
By:
/s/ Flaviu Pop
 
Name: Flaviu Pop
 
Title: Vice President, Large Corporate







Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







THE NORTHERN TRUST COMPANY, as a Lender
By:
/s/ Wicks Barkhausen
 
Name: Wicks Barkhausen
 
Title: Senior Vice President









Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Ciara Bochenek
 
Name: Ciara Bochenek
 
Title: Vice President









Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Matthew W. McLaurin
 
Name: Matthew W. McLaurin
 
Title: Director









Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







COMMERZBANK AG, NEW YORK BRANCH, as a Lender
By:
/s/ John W. Deegan
 
Name: John W. Deegan
 
Title: Director



By:
/s/ Mathew Ward
 
Name: Mathew Ward
 
Title: Director





Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







THE HUNTINGTON NATIONAL BANK, as a Lender
By:
/s/ Steven J. McCormack
 
Name: Steven J. McCormack
 
Title: Senior Vice President









Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as a Lender
By:
/s/ Paula Czach
 
Name: Paula Czach
 
Title: Managing Director













Signature Page to MASCO Corporation Credit Agreement
    

--------------------------------------------------------------------------------






SCHEDULE 2.01

COMMITMENTS
Name of Lender
Commitment
JPMorgan Chase Bank, N.A.


$100,000,000


Citibank, N.A.


$100,000,000


PNC Bank, National Association


$100,000,000


Deutsche Bank AG New York Branch


$70,000,000


Royal Bank of Canada


$70,000,000


SunTrust Bank


$70,000,000


Bank of America, N.A.


$70,000,000


Fifth Third Bank


$70,000,000


Wells Fargo Bank, National Association


$70,000,000


Comerica Bank


$40,000,000


The Northern Trust Company


$40,000,000


U.S. Bank National Association


$40,000,000


HSBC Bank USA, National Association


$40,000,000


Commerzbank AG, New York Branch


$40,000,000


The Huntington National Bank


$40,000,000


The Bank of Nova Scotia


$40,000,000


Total Commitments:


$1,000,000,000








SCHEDULE 2.06

EXISTING LETTERS OF CREDIT
None.







--------------------------------------------------------------------------------





EXHIBIT A
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
Notwithstanding any assignment, transfer and/or novation permitted under, and
made in accordance with the provisions of this Agreement, any Lien and/or
guarantees given under or in connection with the Loan Documents shall be
preserved, including, for the avoidance of doubt, for purposes of articles 1278
and 1281 of the Luxembourg Civil Code (to the extent applicable).









--------------------------------------------------------------------------------





1.
Assignor:
 
 
 
 
 
 
 
 
2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]
 
 
 
3.
Borrowers:
Masco Corporation and Masco Europe S.À R.L.
 
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Credit Agreement dated as of March 13, 2019 among Masco Corporation, Masco
Europe S.À R.L, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto



6.
Assigned Interest:

Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
%
$
$
%
$
$
%
 
 
 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:







--------------------------------------------------------------------------------





 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:
 
 
 
ASSIGNEE
 
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:
 
 
 
 
Consented to and Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
 
By:
 
 
 
 
Title:
 
 
 
 
[Consented to:]
 
 
 
MASCO CORPORATION
 
 
 
By:
 
 
 
 
Title:
 
 












--------------------------------------------------------------------------------






ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------





Notwithstanding any assignment, transfer and/or novation permitted under, and
made in accordance with the provisions of this Agreement, any Lien and/or
guarantees given under or in connection with the Loan Documents shall be
preserved, including, for the avoidance of doubt, for purposes of articles 1278
and 1281 of the Luxembourg Civil Code (to the extent applicable).









--------------------------------------------------------------------------------






EXHIBIT B
[RESERVED]
















--------------------------------------------------------------------------------






EXHIBIT C


[FORM OF]

INCREASING LENDER SUPPLEMENT





    INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”),
by and among each of the signatories hereto, to the Credit Agreement, dated as
of March 13, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Masco Corporation (the “Company”),
Masco Europe S.À R.L., the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.


W I T N E S S E T H


WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[__________] with
respect thereto].
2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.







--------------------------------------------------------------------------------





4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized signatory on the date first above
written.
[INSERT NAME OF INCREASING LENDER]





By:____________________________________
Name:
Title:




Accepted and agreed to as of the date first written above:


MASCO CORPORATION




By:______________________________________
Name:
Title:




Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:______________________________________
Name:
Title:









--------------------------------------------------------------------------------






EXHIBIT D

[FORM OF]

AUGMENTING LENDER SUPPLEMENT


AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of March 13, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Masco Corporation (the “Company”), Masco Europe S.À R.L., the Lenders
party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.







--------------------------------------------------------------------------------





3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized signatory on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]




By:                             
Name:
Title:




Accepted and agreed to as of the date first written above:


MASCO CORPORATION


By:_____________________________________
Name:
Title:




Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




By:_____________________________________
Name:
Title:
















--------------------------------------------------------------------------------






EXHIBIT E

LIST OF CLOSING DOCUMENTS

MASCO CORPORATION
MASCO EUROPE S.À R.L.


REVOLVING CREDIT FACILITY


March 13, 2019


LIST OF CLOSING DOCUMENTS




A.    LOAN DOCUMENTS


1.
Credit Agreement (the “Credit Agreement”) by and among Masco Corporation, a
Delaware corporation (the “Company”), Masco Europe S.à r.l., a wholly-owned
Subsidiary of the Company organized as a société à responsabilité limitée under
the laws of the Grand Duchy of Luxembourg, having its registered office at 14,
rue Strachen, L-6933 Mensdorf and registered with the Luxembourg Register of
Commerce and Companies under number B68.104 (the “Foreign Subsidiary Borrower”,
and together with the Company, the “Borrowers”), the institutions from time to
time parties thereto as Lenders (the “Lenders”), JPMorgan Chase Bank, N.A., in
its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”) and the other agents parties thereto, evidencing a
revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $1,000,000,000.



SCHEDULES


Schedule 2.01        --    Commitments
Schedule 2.06        --    Existing Letters of Credit
    
    
EXHIBITS


Exhibit A        --    Form of Assignment and Assumption    
Exhibit B        --    Reserved
Exhibit C        --    Form of Increasing Lender Supplement
Exhibit D        --    Form of Augmenting Lender Supplement
Exhibit E        --    List of Closing Documents
Exhibit F-1
--     Form of U.S. Tax Certificate (Foreign Lenders That Are Not

Partnerships)
Exhibit F-2         --    Form of U.S. Tax Certificate (Foreign Participants
That Are Not
Partnerships)
Exhibit F-3         --    Form of U.S. Tax Certificate (Foreign Participants
That Are
Partnerships)
Exhibit F-4         --     Form of U.S. Tax Certificate (Foreign Lenders That
Are
Partnerships)







--------------------------------------------------------------------------------





Exhibit G        --    Form of Extension Request


2.
Notes executed by the initial Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.



B.    CORPORATE DOCUMENTS


3.
Certificate of the Secretary of the Company certifying (i) resolutions of the
Board of Directors of the Company approving and authorizing the execution,
delivery and performance of the Credit Agreement, (ii) that there have been no
changes in the Certificate of Incorporation (attached thereto) of the Company
since the date of the most recent certification thereof by the Secretary of
State of Delaware delivered to the Administrative Agent, (iii) the names and
true signatures of the incumbent officers of the Company authorized to sign the
Credit Agreement, and (iv) the By-laws (attached thereto) of the Company as in
effect on the date of such certification.



4.
Good Standing Certificates for the Company from the offices of the Secretaries
of State of Delaware and Michigan.



5.
Certificate of a Manager of the Foreign Subsidiary Borrower certifying (i)
resolutions of the Managers of the Foreign Subsidiary Borrower approving and
authorizing the execution, delivery and performance of the Credit Agreement,
(ii) that the Articles of Association attached thereto are up-to-date at the
date of the Certificate, (iii) the names and true signatures of the incumbent
Managers of the Foreign Subsidiary Borrower authorized to sign the Credit
Agreement, (iv) a duly certified excerpt from the Register of Commerce and
Companies in Luxembourg (attached thereto), (v) that it is in compliance with
the Luxembourg law of 31 May 1999 governing the domiciliation of companies, as
amended and (vi) that borrowing the Loans, would not cause any borrowing or
similar limit binding on the Foreign Subsidiary Borrower to be exceeded.



6.
A certificate of non-inscription of judicial decisions from the Luxembourg
Register of Commerce and Companies.





C.    OPINION LETTERS


7.     Opinions of counsel to the Company and the Foreign Subsidiary Borrower:


(a)    Davis Polk & Wardwell LLP.


(b)    Kenneth G. Cole, Vice President, General Counsel and Secretary of the
Company.


(c)    Linklaters LLP, special Luxembourg counsel to the Foreign Subsidiary
Borrower.




D.    CLOSING CERTIFICATES AND MISCELLANEOUS


8.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and correct
and (ii) no Default has occurred and is then continuing.










--------------------------------------------------------------------------------





9.
Termination notice in respect of Existing Credit Agreement.



10.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that the Existing Credit Agreement has been terminated and cancelled (along with
all of the agreements, documents and instruments delivered in connection
therewith) and all Debt owing thereunder has been repaid.








--------------------------------------------------------------------------------





EXHIBIT F-1

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 14, rue Strachen, L-6933
Mensdorf, registered with the Luxembourg Register of Commerce and Companies
under number B68.104, (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: __________, 20[__]







--------------------------------------------------------------------------------






EXHIBIT F-2


[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 14, rue Strachen, L-6933
Mensdorf, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: __________, 20[__]









--------------------------------------------------------------------------------






EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 14, rue Strachen, L-6933
Mensdorf, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: __________, 20[__]









--------------------------------------------------------------------------------






EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Masco Corporation (the “Company”), Masco Europe S.à r.l., a
société à responsabilité limitée incorporated under the laws of the Grand Duchy
of Luxembourg, having its registered office at 14, rue Strachen, L-6933
Mensdorf, registered with the Luxembourg Register of Commerce and Companies
under number B68.104 (collectively with the Company, the “Borrowers”), the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: __________, 20[__]







--------------------------------------------------------------------------------






EXHIBIT G
[FORM OF]

EXTENSION REQUEST


[insert JPMorgan Chase Bank, N.A. notice details]


Ladies and Gentlemen:


This notice shall constitute an “Extension Request” pursuant to Section 2.25(a)
of the Credit Agreement dated as of March 13, 2019 (the “Credit Agreement”),
among MASCO CORPORATION, MASCO EUROPE S.À R.L., the Lenders from time to time
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent. Terms defined
in the Credit Agreement and not otherwise defined herein have the respective
meanings provided for in the Credit Agreement.


The undersigned hereby requests that the Lenders extend the Maturity Date to
[_____ __, 20__].


MASCO CORPORATION


By:_____________________________________
Name:
Title:















